Exhibit 10.1

TERM LOAN AGREEMENT

DATED AS OF MARCH 9, 2012

among

MEDICAL PROPERTIES TRUST, INC.,

and

MPT OPERATING PARTNERSHIP, L.P.,

as Borrower,

and

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

and

ROYAL BANK OF CANADA,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

BANK OF AMERICA, N.A.,

KEYBANK NATIONAL ASSOCIATION

and SUNTRUST BANK,

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC and

RBC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1.

   

DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     24   

SECTION 2.

   

AMOUNT AND TERMS OF COMMITMENTS

     24   

2.1

 

Term Commitments

     24   

2.2

 

Procedure for Term Loan Borrowing

     24   

2.3

 

[Reserved]

     25   

2.4

 

[Reserved]

     25   

2.5

 

[Reserved]

     25   

2.6

 

[Reserved]

     25   

2.7

 

[Reserved]

     25   

2.8

 

[Reserved]

     25   

2.9

 

[Reserved]

     25   

2.10

 

Optional Prepayments

     25   

2.11

 

Repayment of Loans; Extension of Maturity Date

     25   

2.12

 

Conversion and Continuation Options

     26   

2.13

 

Limitations on Eurodollar Tranches

     26   

2.14

 

Interest Rates and Payment Dates

     27   

2.15

 

Computation of Interest and Fees

     27   

2.16

 

Inability to Determine Interest Rate

     28   

2.17

 

Pro Rata Treatment and Payments

     28   

2.18

 

Requirements of Law

     29   

2.19

 

Taxes

     30   

2.20

 

Indemnity

     32   

2.21

 

Change of Lending Office

     33   

2.22

 

Replacement of Lenders

     33   

2.23

 

Incremental Commitments

     33   

2.24

 

Defaulting Lenders

     35   

SECTION 3.

   

[RESERVED]

     35   

SECTION 4.

   

REPRESENTATIONS AND WARRANTIES

     35          

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

4.1

  Financial Condition      35   

4.2

  No Change      36   

4.3

  Existence; Compliance with Law      36   

4.4

  Power; Authorization; Enforceable Obligations      36   

4.5

  No Legal Bar      37   

4.6

  Litigation      37   

4.7

  No Default      37   

4.8

  Ownership of Property; Liens      37   

4.9

  Intellectual Property      37   

4.10

  Taxes      37   

4.11

  Federal Regulations      37   

4.12

  Labor Matters      38   

4.13

  ERISA      38   

4.14

  Investment Company Act; Other Regulations      38   

4.15

  Subsidiaries      38   

4.16

  Use of Proceeds      39   

4.17

  Environmental Matters      39   

4.18

  Accuracy of Information, etc      40   

4.19

  [Reserved]      40   

4.20

  Solvency      40   

4.21

  Certain Documents      40   

4.22

  Status of Holdings      40   

SECTION 5.

   

CONDITIONS PRECEDENT

     41   

5.1

  Conditions to Initial Extension of Credit      41   

5.2

  Additional Conditions to Loans      42   

SECTION 6.

   

AFFIRMATIVE COVENANTS

     43   

6.1

  Financial Statements      43   

6.2

  Certificates; Other Information      43   

6.3

  Payment of Obligations      45   

6.4

  Maintenance of Existence; Compliance      45   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

6.5

  Maintenance of Property; Insurance      45   

6.6

  Inspection of Property; Books and Records; Discussions      45   

6.7

  Notices      45   

6.8

  Environmental Laws      46   

6.9

  Distributions in the Ordinary Course      46   

6.10

  Additional Guarantors; Additional Unencumbered Properties      46   

6.11

  Notices of Asset Sales, Encumbrances or Dispositions      47   

6.12

  Maintenance of Ratings      48   

6.13

  Use of Proceeds      48   

6.14

  Initial Unencumbered Properties      48    SECTION 7.    

NEGATIVE COVENANTS

     48   

7.1

  Financial Condition Covenants      48   

7.2

  Indebtedness      50   

7.3

  Liens      51   

7.4

  Fundamental Changes      51   

7.5

  Disposition of Property      52   

7.6

  Restricted Payments      52   

7.7

  [Reserved]      53   

7.8

  Investments      53   

7.9

  Optional Payments and Modifications of Certain Debt Instruments      53   

7.10

  Transactions with Affiliates      53   

7.11

  Sales and Leasebacks      54   

7.12

  Swap Agreements      54   

7.13

  Changes in Fiscal Periods      54   

7.14

  Negative Pledge Clauses      54   

7.15

  Clauses Restricting Subsidiary Distributions      54   

7.16

  Lines of Business      55    SECTION 8.    

EVENTS OF DEFAULT

     55    SECTION 9.    

THE AGENTS

     59   

9.1

  Appointment      59   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

9.2

  Delegation of Duties      59   

9.3

  Exculpatory Provisions      59   

9.4

  Reliance by Administrative Agent      59   

9.5

  Notice of Default      60   

9.6

  Non-Reliance on Agents and Other Lenders      60   

9.7

  Indemnification      61   

9.8

  Agent in Its Individual Capacity      61   

9.9

  Successor Administrative Agent      61   

9.10

  Syndication Agent      62    SECTION 10.    

MISCELLANEOUS

     62   

10.1

  Amendments and Waivers      62   

10.2

  Notices      62   

10.3

  No Waiver; Cumulative Remedies      63   

10.4

  Survival of Representations and Warranties      64   

10.5

  Payment of Expenses and Taxes      64   

10.6

  Successors and Assigns; Participations and Assignments      65   

10.7

  Adjustments; Set-off      68   

10.8

  Counterparts      69   

10.9

  Severability      69   

10.10

  Integration      69   

10.11

  Governing Law      69   

10.12

  Submission To Jurisdiction; Waivers      69   

10.13

  Acknowledgements      70   

10.14

  Releases of Guarantees      70   

10.15

  Confidentiality      70   

10.16

  WAIVERS OF JURY TRIAL      71   

10.17

  USA PATRIOT Act      71   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES: EGL    Eligible Ground Leased Property ES    Excluded Subsidiaries
PUP    Pooled Unencumbered Properties UP    Expiring Leases 1.1A    Commitments
4.4    Consents, Authorizations, Filings and Notices 4.15    Subsidiaries
4.23(a)    Properties 4.23(b)    Unencumbered Properties at Closing 4.23(c)   
Initial Unencumbered Properties 7.2(d)    Existing Indebtedness 7.3(f)   
Existing Liens EXHIBITS:    A    Form of Guarantee Agreement B    Form of
Compliance Certificate C    Form of Closing Certificate D    Form of Assignment
and Assumption E    Form of Borrowing Request F    Form of Exemption Certificate



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT (this “Agreement”), dated as of March 9, 2012, among MEDICAL
PROPERTIES TRUST, INC., a Maryland corporation (“Holdings”), MPT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), ROYAL BANK OF CANADA, as syndication agent (in
such capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

WHEREAS, the Borrower desires that the Lenders provide a term loan facility in
an initial aggregate amount of up to $100 million with the option to increase
the aggregate amount by up to an additional $100 million;

WHEREAS, the Lenders party hereto have agreed to make the requested term loan
facility available to the Borrower on the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2008 Exchangeable Senior Note Indenture”: the Indenture dated as of March 26,
2008 entered into by the Borrower and Holdings in connection with the issuance
of the 2008 Exchangeable Senior Notes in the principal amount of $82,000,000,
together with all instruments and other agreements entered into by Borrower or
Holdings in connection therewith.

“2008 Exchangeable Senior Notes”: the exchangeable senior notes issued by
Borrower pursuant to the 2008 Exchangeable Senior Note Indenture.

“2011 Senior Unsecured Note Indenture”: the Indenture dated as of April 26, 2011
entered into by the Borrower and MPT Finance Corp. in connection with the
issuance of the 2011 Senior Unsecured Notes in the principal amount of
$450,000,000, together with all instruments and other agreements entered into by
the Borrower and MPT Finance Corp. in connection therewith.

“2011 Senior Unsecured Notes”: the 6.875% Notes issued by the Borrower pursuant
to the 2011 Senior Unsecured Note Indenture.

“2012 Senior Unsecured Note Indenture”: the Indenture dated as of February 17,
2012 entered into by the Borrower and MPT Finance Corp. in connection with the
issuance of the 2012 Senior Unsecured Notes in the principal amount of
$200,000,000, together with all instruments and other agreements entered into by
the Borrower and MPT Finance Corp. in connection therewith.



--------------------------------------------------------------------------------

“2012 Senior Unsecured Notes”: the 6.375% Notes issued by the Borrower pursuant
to the 2012 Senior Unsecured Note Indenture.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on Page LIBOR 01 of the Reuters screen (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors).
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Act”: as defined in Section 10.17.

“Additional Senior Unsecured Indenture”: the 2012 Senior Unsecured Note
Indenture and any other indenture entered into by the Borrower and its
Subsidiaries in connection with the issuance of the Additional Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower and its Subsidiaries in connection therewith.

“Additional Senior Unsecured Notes”: the 2012 Senior Unsecured Notes and any
other senior unsecured notes issued by the Borrower that are pari passu with the
Obligations and that are in an amount that would not cause a violation of
Section 7.1 or any other provision of this Agreement after giving pro forma
effect to the incurrence of the Indebtedness under such notes.

“Adjusted NOI”: for any fiscal period, the NOI (or pro rata share of NOI from
any Real Property owned by an unconsolidated Subsidiary or joint venture of the
Borrower) from any Real Property and adjusted to remove the effect of
recognizing rental income on a straight-line basis over the applicable lease
term.

“Adjustment Date”: as defined in the definition of “Pricing Grid”.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

-2-



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth in the
Pricing Grid.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Assumed Mortgage Secured Indebtedness”: any Mortgage Secured Indebtedness on
any Real Property that was existing at the time of the acquisition of such Real
Property by the Borrower or one of its Subsidiaries and that was not created in
anticipation of such acquisition, but excluding any renewals, extensions or
refinancings thereof.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,

 

-4-



--------------------------------------------------------------------------------

taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any
Requirement of Law, (b) any change in any Requirement of Law or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date”: the date hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the Term Commitment of such Lender.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

-5-



--------------------------------------------------------------------------------

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February 2012 and furnished to certain Lenders.

“Consolidated Tangible Net Worth”: as of any date of determination for Holdings
and its Subsidiaries on a consolidated basis, consolidated shareholder’s equity
(as reported on the consolidated balance sheet of Holdings in accordance with
GAAP) minus assets of Holdings and its Subsidiaries that are considered to be
intangible assets under GAAP (other than SFAS 141 Intangibles).

“Construction-in-Process”: cash expenditures for land and improvements with
respect to Development Properties determined in accordance with GAAP.

“Continuing Directors”: the directors of Holdings on the Closing Date, and each
other director, if, in each case, such other director’s nomination for election
or appointment to the board of directors of Holdings is made by, or at the
direction of, at least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) is the Subsidiary
of a Parent that has become the subject of a Bankruptcy Event.

 

-6-



--------------------------------------------------------------------------------

“Development Property”: a Real Property owned by the Borrower or one of its
Subsidiaries on which the construction of a medical office building of a type
consistent with the Borrower’s business strategy has commenced and is continuing
without interruption of construction for more than sixty (60) consecutive days.
Such Real Property shall be treated as a Development Property until construction
is completed and a certificate of occupancy (or its equivalent in the applicable
jurisdiction) has been issued.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBITDA”: for any fiscal period for any Person, consolidated net income (or
loss) before interest, taxes, depreciation and amortization, calculated for such
period on a consolidated basis in conformity with GAAP, excluding gains and
losses from extraordinary items, non-recurring items, acquisition costs for
completed acquisitions, write-offs of straight-line rent related to sold assets,
asset sales or write-ups/write-downs and forgiveness of indebtedness.

“EBITDAR”: for any fiscal period for any Person, EBITDA of such Person plus rent
or operating lease expense of such Person, calculated for such period on a
consolidated basis in conformity with GAAP. For purposes of calculating the
Lease Coverage Ratio, EBITDA as used herein shall be adjusted to add back a
management fee for Unencumbered Properties operated by Prime Healthcare Services
and its affiliates in an amount equal to 7% of the revenues of such Unencumbered
Properties.

“Eligible Assignee”: (a) a Lender or any Affiliate or Approved Fund of such
Lender, or (b) a bank, trust company, finance company, insurance company or any
other Person that is regularly engaged in making, purchasing or investing in
loans of a type similar to the Loans; provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include (x) Holdings, the Borrower or
any of their respective Subsidiaries or Affiliates, (y) any natural person or
(z) any Defaulting Lender.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

-7-



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page LIBOR 01
of the Reuters screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page LIBOR 01 of the Reuters screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to the successor to such
service or such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, an interest rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to (a) the Eurodollar Base Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 8(k).

“Excluded Foreign Subsidiary”: any Foreign Subsidiary.

“Excluded Subsidiaries”: the Subsidiaries of the Borrower listed on Schedule ES
attached hereto, as such Schedule ES may be updated by a Responsible Officer of
the Borrower to include (a) any Subsidiary acquired pursuant to an acquisition
permitted hereunder which is financed with secured Indebtedness incurred
pursuant to Section 7.2(f) and each Subsidiary thereof that guarantees such
Indebtedness (in each case to the extent that guaranteeing the Obligations is
prohibited by such Indebtedness), (b) any Subsidiary of an Excluded Subsidiary
and (c) any Subsidiary that is not wholly-owned by the Borrower, is acquired
pursuant to an acquisition permitted hereunder, and is prohibited by its
organizational documents from giving a guaranty of the Obligations; provided
that each such Subsidiary shall cease to be an Excluded Subsidiary hereunder if
such secured Indebtedness is repaid or becomes unsecured or if such Subsidiary
ceases to guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.

 

-8-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied (or waived in accordance with
Section 10.1).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with Accounting Standards Codification 840 on the definitions and
covenants herein, GAAP as in effect on the Closing Date shall be applied and
(ii) Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

-9-



--------------------------------------------------------------------------------

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor, substantially in the form
of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Holdings”: as defined in the preamble hereto.

“Increased Amount Date”: as defined in Section 2.23(a).

“Incremental Limit”: as defined in Section 2.23(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such

 

-10-



--------------------------------------------------------------------------------

Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) all obligations under
so-called forward equity purchase contracts to the extent such obligations are
not payable solely in equity interests, (k) all obligations in respect of any
so-called “synthetic lease” (i.e., a lease of property which is treated as an
operating lease under GAAP and as a loan for U.S. income tax purposes) and
(l) such obligor’s liabilities, contingent or otherwise of the type set forth in
(a) through (h) above, under any joint-venture, limited liability company or
partnership agreement, and (m) all obligations of such Person in respect of Swap
Agreements, valued at the Swap Termination Value thereof. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Unencumbered Properties”: as defined in Section 4.23.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Expense”: for any fiscal period, an amount equal to the sum of the
following with respect to all Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP, plus (ii) all capitalized interest determined
in accordance with GAAP, plus (iii) the amortization of deferred financing costs
(including the Borrower’s pro rata share thereof for unconsolidated Subsidiaries
and joint ventures).

 

-11-



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Maturity Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Loan (other than any ABR Loan), the date of any
repayment or prepayment is made in respect thereof and the Maturity Date.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if
available from all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months (or, if available from all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 7.8.

“Lease Coverage Ratio”: for any person or property for any period, the ratio of
EBITDAR for such person or property for such period to the aggregate rent
payable under leases with respect to such person or property for such period.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

-12-



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes, any
document granting a Lien on cash collateral pursuant to Section 8 and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: March 9, 2016 or, if such date is extended by the Borrower
pursuant to Section 2.11(b), the date to which the Maturity Date is so extended.

“Moody’s”: as defined in the definition of Cash Equivalents.

“Mortgage Note”: as defined in the definition of Total Asset Value.

“Mortgage Secured Indebtedness”: the portion of Total Indebtedness which is
secured by a mortgage Lien on Real Property.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Operating Income (“NOI”)”: for any fiscal period, and with respect to any
Real Property, the total rental and other operating income from the operation of
such Real Property after deducting all expenses and other proper charges
incurred by the Group Members in connection with the operation of such Real
Property during such fiscal period, including, without limitation, property
operating expenses paid by a Group Member and real estate taxes and bad debt
expenses paid by a Group Member, but before payment or provision for Total

 

-13-



--------------------------------------------------------------------------------

Fixed Charges, income taxes, and depreciation, amortization, and other non-cash
expenses of a Group Member, all as determined in accordance with GAAP. In the
case of Real Property owned by Affiliates of the Borrower which are not
wholly-owned by the Borrower, Net Operating Income shall be reduced by the
amount of cash flow of such Affiliate allocated for distribution to the other
owners of such Affiliate.

“New Term Loan”: as defined in Section 2.23(a).

“New Term Loan Lender”: as defined in Section 2.23(a).

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(d).

“Normalized Adjusted FFO”: for any fiscal period, “funds from operations” (or
“FFO”) of the Group Members as defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts as in effect from time to time; provided that FFO shall (a) be based on
net income after payment of distributions to holders of preferred partnership
units in the Borrower and distributions necessary to pay holders of preferred
stock of Holdings and (b) at all times exclude (i) charges for impairment
losses, (ii) stock-based compensation, (iii) write-offs or reserves of
straight-line rent related to sold assets, (iv) amortization of debt costs and
(v) non-recurring charges.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

 

-14-



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investments”:

 

  (a) Investments made by the Borrower or the Subsidiaries as a result of
consideration received in connection with any disposition or transfer of assets
permitted under Section 7.5;

 

  (b) extensions of trade credit in the ordinary course of business;

 

  (c) Investments in cash and Cash Equivalents;

 

  (d) Guarantee Obligations permitted by Section 7.2;

 

  (e) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding.

 

  (f) Investments received in satisfaction of judgments or in settlements of
debt or compromises of obligations incurred in the ordinary course of business;

 

  (g) Investments in tenants in an aggregate amount not to exceed the greater of
(x) $150,000,000 and (y) 10% of Total Asset Value at any one time outstanding,
so long as no Event of Default has occurred and is continuing, or would occur
after giving effect thereto;

 

  (h) obligations under Swap Agreements otherwise permitted under this
Agreement;

 

  (i) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly-Owned Subsidiary Guarantor;

 

  (j) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

  (k) Investments in Subsidiaries (other than Wholly-Owned Subsidiary
Guarantors) and joint ventures in an aggregate amount not to exceed the greater
of $75,000,000 and 5.0% of Total Asset Value (net of, with respect to the
Investment in any particular Person, the cash return thereon received after the
Closing Date as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization, not to exceed the amount of
Investments in such Person made after the Closing Date in reliance on this
clause), so long as no Event of Default has occurred and is continuing, or would
occur after giving effect thereto;

 

-15-



--------------------------------------------------------------------------------

  (l) Investments consisting of acquisitions of real property or Mortgage Notes
receivable (including any such acquisitions effected through acquisition,
merger, or consolidation of a Person that will become a Subsidiary) consistent
with the Borrower’s business strategy, so long as no Event of Default has
occurred and is continuing, or would occur after giving effect thereto; and

 

  (m) additional Investments not to exceed the greater of (x) $75,000,000 and
(y) 5.0% of Total Asset Value at any time outstanding, so long as no Event of
Default has occurred and is continuing, or would occur after giving effect
thereto.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is at such
time (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pooled Unencumbered Properties”: the Unencumbered Properties consisting of
(a) as of the Closing Date, those properties set forth on Schedule PUP for which
the underlying leases relating to such properties are cross-defaulted, and
(b) after the Closing Date, such other additional or replacement Unencumbered
Properties for which the underlying leases relating to such properties are
cross-defaulted and which are reasonably acceptable to the Administrative Agent
for addition to Schedule PUP from time to time.

“Pricing Grid”: the table set forth below.

 

Total Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
ABR
Loans  

<40%

     2.00 %      1.00 % 

³40% and <50%

     2.25 %      1.25 % 

³50% and <55%

     2.50 %      1.50 % 

³55%

     2.85 %      1.85 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Total Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within

 

-16-



--------------------------------------------------------------------------------

the time periods specified in Section 6.1, then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Total Leverage Ratio pursuant to the Pricing
Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

“Projections”: as defined in Section 6.2(b).

“Properties”: as defined in Section 4.17(a).

“Real Property”: any real property owned or ground-leased by a Group Member.

“Recourse Mortgage Secured Indebtedness”: Mortgage Secured Indebtedness which is
recourse to the obligor thereunder.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“REIT”: a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, subject to Section 2.24(b), the holders of more
than sixty percent (60%) of (a) until the Funding Date, the Commitments then in
effect and (b) thereafter, the aggregate unpaid principal amount of the Term
Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or chief operating officer of Holdings, the sole member of the general
partner of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of Holdings, the sole member of the general partner
of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

 

-17-



--------------------------------------------------------------------------------

“Revolving Credit Agreement”: the Amended and Restated Revolving Credit
Agreement dated as of April 26, 2011, as amended, among Holdings, the Borrower,
the several lenders party thereto, Keybank National Association, as syndication
agent and JPMorgan Chase Bank, N.A., as administrative agent.

“Revolving Credit Facility”: the Commitments (including any incremental
Commitments) and the Loans as defined in and made pursuant to the Revolving
Credit Agreement.

“S&P”: as defined in the definition of Cash Equivalents.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Senior Note Indenture”: the Indenture dated as of July 14, 2006 entered into by
the Borrower and Holdings in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Borrower
or Holdings in connection therewith.

“Senior Notes”: the senior notes of the Borrower issued pursuant to the Senior
Note Indenture.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Change of Control”: a “Change of Control” or “Designated Event” (or
any other defined term having a similar purpose) as defined in the Senior Note
Indenture, the 2008 Exchangeable Senior Note Indenture or any Additional Senior
Unsecured Indenture.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of

 

-18-



--------------------------------------------------------------------------------

the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary and any Excluded Subsidiary.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any netting agreements relating to such Swap
Agreements (to the extent, and only to the extent, such netting agreements are
legally enforceable in a bankruptcy or insolvency proceeding against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“Syndication Agent”: as defined in the preamble hereto.

 

-19-



--------------------------------------------------------------------------------

“Term Commitment”: as to any Lender, (a) the obligation of such Lender, if any,
to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A or (b) any incremental Commitments of such Lender to make New
Term Loans pursuant to Section 2.23. The original aggregate amount of the Term
Commitments is $100,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1, and including any incremental Term Loans
made pursuant to Section 2.23.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Funding Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Asset Value”: an amount equal to the sum, without duplication, of (i) the
undepreciated cost (after taking into account any impairments) of all Real
Properties that are 100% fee owned or ground-leased by the Group Members (other
than Development Properties), plus (ii) the pro-rata share of the undepreciated
cost (after taking into account any impairments) of all Real Properties that are
less than 100% fee owned or ground-leased by the Group Members (other than
Development Properties), plus (iii) unrestricted cash and Cash Equivalents of
the Group Members in excess of $10,000,000; provided that, for purposes of
calculating the Total Leverage Ratio, no such unrestricted cash and Cash
Equivalents will be added to Total Asset Value if such unrestricted cash and
Cash Equivalents have been deducted from Total Indebtedness in the Total
Leverage Ratio, plus (iv) the book value of (A) notes receivable of the Group
Members which are secured by mortgage Liens on real estate and which are not
more than 60 days past due or otherwise in default after giving effect to
applicable cure periods that has resulted in the commencement of the exercise of
remedies (“Mortgage Notes”) and (B) notes receivable of Group Members (1) under
which the obligor (or the guarantor thereof) is the operator of a medical
property for which a Group Member is the lessor or mortgagee, (2) which are
cross-defaulted to the lease or Mortgage Note held by such Group Member,
(3) which are not more than 60 days past due or otherwise in default after
giving effect to applicable cure periods, and (4) which are set forth in a
schedule provided to the Administrative Agent (provided that not more than
$50,000,000 of Total Asset Value may be attributable to notes receivable
described in this clause (B)) and (C) notes receivable in the original principal
amount of approximately $93,200,000 evidencing the acquisition loan in
connection with the acquisition of Ernest Health, Inc., plus (v) the book value
(after taking into account any impairments) of Construction-in-Process for all
Development Properties (in an amount not to exceed the greater of $100,000,000
and 5% of Total Asset Value), all as determined on a consolidated basis in
accordance with GAAP.

 

-20-



--------------------------------------------------------------------------------

“Total EBITDA”: for any fiscal period, total EBITDA of the Group Members and the
Borrower’s pro rata share of EBITDA of unconsolidated Subsidiaries and joint
ventures of the Borrower.

“Total Fixed Charges”: for any fiscal period, an amount equal to the sum of
(i) Interest Expense, (ii) regularly scheduled installments of principal payable
with respect to all Total Indebtedness (but excluding any balloon payments due
at maturity), plus (iii) all dividend payments due to the holders of any
preferred shares of beneficial interest of Holdings and all distributions due to
the holders of any limited partnership interests in the Borrower other than
limited partner distributions based on the per share dividend paid on the common
shares of beneficial interest of the Company (including the Borrower’s pro rata
share thereof for unconsolidated Subsidiaries and joint ventures).

“Total Indebtedness”: all Indebtedness of the Group Members and the Borrower’s
pro rata share of all Indebtedness of unconsolidated Subsidiaries and joint
ventures of the Borrower.

“Total Leverage Ratio”: as defined in Section 7.1(a).

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unencumbered Asset Value”: an amount equal to the sum without duplication of
(i) the undepreciated cost (after taking into account any impairments) of those
Unencumbered Properties (other than Development Properties) that are 100% fee
owned or ground leased by the Borrower or a Guarantor, plus (ii) the pro rata
share of the undepreciated cost (after taking into account any impairments) of
those Unencumbered Properties (other than Development Properties) that are at
least 90% owned by the Borrower, directly or indirectly, plus (iii) the book
value of unencumbered Mortgage Notes so long as (A) the real estate securing
such Mortgage Note meets the criteria for an Unencumbered Property that is not a
Development Property (other than clauses (1), 3(a) and (7) of the definition
thereof) and (B) such Mortgage Note is not more than 60 days past due or
otherwise in default after giving effect to applicable cure periods that has
resulted in the commencement of the exercise of remedies, plus (iv) unrestricted
cash and Cash Equivalents in excess of $10,000,000, plus (v) the book value
(after taking into account any impairments) of Construction-in-Process for all
Development Properties that are Unencumbered Properties (in an amount not to
exceed the greater of $100,000,000 and 5% of Unencumbered Asset Value), all,
except for clause (ii), as determined on a consolidated basis in accordance with
GAAP;

provided that (A) not more than 25% of Unencumbered Asset Value shall be
attributable to Mortgage Notes, (B) not more than 25% of Unencumbered Asset
Value may be attributable to any single Unencumbered Property, (C) not more than
30% of Unencumbered Asset Value may be attributable to Unencumbered Properties
and Mortgage Notes for which a single Person is the tenant or obligor (and where
any tenant or obligor is a joint venture in which a Person holds an interest,
only such Person’s pro-rata share of the Unencumbered Asset Value attributable
to the Unencumbered Property or Mortgage Note owned by such joint venture shall
be counted against

 

-21-



--------------------------------------------------------------------------------

such Person for purposes of this clause (C)), (D) not more than 15% of
Unencumbered Asset Value may be attributable to Unencumbered Properties that are
not wholly-owned by the Borrower or a Guarantor, (E) not more than 10% of
Unencumbered Asset Value may be attributable to Unencumbered Properties that are
ground-leased by the Borrower or a Guarantor, and (F) not more than 15% of
Unencumbered Asset Value, in the aggregate, may be attributable to single
Unencumbered Properties that have a Lease Coverage Ratio for the most recent
four quarters of less than 1.50 to 1.0 or Pooled Unencumbered Properties which
have an aggregate Lease Coverage Ratio for the most recent four quarters of less
than 1.50 to 1.0.

“Unencumbered NOI”: for any fiscal period, the sum of (a) the total Adjusted NOI
attributable to all Unencumbered Properties for such period plus (b) the net
income attributable to any unencumbered Mortgage Notes that are included in the
calculation of Unencumbered Asset Value.

“Unencumbered Property”: any Real Property that meets each of the following
criteria as of the date of determination (with each such Real Property that
meets such criteria being treated as an Unencumbered Property herein):

 

  1. Such Real Property is either (i) 100% fee owned or ground leased (with a
remaining term of at least 25 years (except for the Real Property described on
Schedule EGL which shall have a remaining ground lease term of at least 20
years) and the ability to qualify for financing under traditional long term
financing terms and conditions), by Borrower or a Guarantor or (ii) at least 90%
owned by the Borrower, directly or indirectly, so long as the Borrower controls
the sale and financing of such Real Property.

 

  2. Such Real Property is improved with one or more completed medical buildings
of a type consistent with the Borrower’s business strategy, unless such Real
Property is a Development Property.

 

  3. Such Real Property is not directly or indirectly subject to any Lien (other
than Liens permitted under clauses (a), (b), (c), (d), (e), (g) and (h) of
Section 7.3) or any negative pledge agreement or other agreement that prohibits
the creation of a Lien.

 

  4. The representations in Section 4.17 are true with respect to such Real
Property.

 

  5. The buildings and improvements on such Real Property are free of material
defects which would materially decrease the value of such Real Property.

 

  6. Such Real Property is located in the United States.

 

  7. Such Real Property is subject to a triple-net lease with a tenant, such
lease does not expire within the next 180 days, the tenant under such lease is
not in default in the payment of base rent after giving effect to applicable
cure periods, and such tenant is not in bankruptcy or similar insolvency
proceedings, unless such Real Property is a Development Property; provided, that
each Real Property described in Schedule UP that is subject to a triple-net
lease with a tenant that expires within 180 days of the Closing Date shall be
considered an Unencumbered Property.

“United States”: the United States of America.

 

-22-



--------------------------------------------------------------------------------

“Unsecured Indebtedness”: the outstanding principal amount of Total Indebtedness
that is not secured by a Lien on any Real Property, personal property, equity
interests or other assets.

“Unsecured Interest Expense”: for any fiscal period, the amount of Interest
Expense on Unsecured Indebtedness. Unsecured Interest Expense shall be equal to
the greater of (i) the actual Interest Expense on the Unsecured Indebtedness,
and (ii) interest that would be payable on Unsecured Indebtedness that bears
interest at a variable rate assuming an interest rate of 8.0%.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(a) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-23-



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower in a
single borrowing on the Funding Date in an amount not to exceed the amount of
the Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12. The Lenders’
commitments to make the Term Loan shall expire on the earlier to occur of 5:00
P.M. on the Funding Date and March 31, 2012 if the Funding Date has not occurred
by such date. Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit E (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Funding Date, specifying the amount to be borrowed, the requested
Borrowing Date and whether such Term Loan shall be Eurodollar Loans or ABR Loans
and, in the case of Eurodollar Loans, the initial Interest Period applicable
thereto, which shall be a period contemplated by the definition of “Interest
Period”. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 11:00 A.M., New York City time,
on the Funding Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan to be made by such Lender. The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders in immediately available funds.

If no election as to the Type of Term Loan is specified, then the requested Term
Loan shall be an ABR Loan. If no Interest Period is specified with respect to
any requested Eurodollar Tranche, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Promptly following receipt of a
borrowing request in the form of Exhibit E and in accordance with this Section,
the Administrative Agent shall advise each Term Lender of the details thereof
and of the amount of such Term Lender’s Term Loan to be made.

Each Term Loan shall be made by the Term Lenders ratably in accordance with
their applicable Term Commitments; provided that the failure of any Term Lender
to make its Term Loan shall not in itself relieve any other Term Lender of its
obligation to lend hereunder (it being understood, however, that no Term Lender
shall be responsible for the failure of any other Term Lender to make any Term
Loan required to be made by such other Term Lender). ABR Loans comprising any
Term Loan shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $5,000,000. Eurodollar Loans comprising any Term
Loan shall be in an aggregate principal amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.

 

-24-



--------------------------------------------------------------------------------

Subject to Sections 2.16 and 2.18, each Eurodollar Tranche shall be comprised
entirely of Eurodollar Loans as Borrower may request pursuant to Section 2.12.
Each Term Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Term Lender to make such Term
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Term Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time,
subject to Section 2.13. For purposes of the foregoing, Eurodollar Tranches
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Eurodollar Tranche
if the Interest Period requested with respect thereto would end after the
Maturity Date.

2.3 [Reserved].

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved].

2.8 [Reserved].

2.9 [Reserved].

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as set
forth below), upon irrevocable notice delivered to the Administrative Agent no
later than 11:00 A.M., New York City time, three Business Days prior thereto, in
the case of Eurodollar Loans and no later than 11:00 A.M., New York City time,
one Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Loans that are ABR Loans) accrued interest to such date on the
amount prepaid.

2.11 Repayment of Loans; Extension of Maturity Date.

(a) The Borrower shall repay the entire outstanding principal balance of all
Loans, together with accrued but unpaid interest and all other sums owing with
respect thereto, on the Maturity Date, unless accelerated sooner pursuant to
Section 8.1.

 

-25-



--------------------------------------------------------------------------------

(b) The Borrower shall have one option to extend the Maturity Date for one year
to March 9, 2017 upon satisfaction of the following conditions: (i) the Borrower
has given the Administrative Agent written notice of its election to exercise
the extension option at least 30 days, but no more than 90 days, before the
initial Maturity Date, (ii) no Default or Event of Default exists and is
continuing on the date of the Borrower’s extension notice, (iii) no Default or
Event of Default has occurred and is continuing on the date such extension
becomes effective as set forth below and (iv) the Borrower pays to the
Administrative Agent, for the pro rata benefit of the Lenders, an extension fee
equal to 0.175% of the then outstanding principal amount of the Loans. Such
extension shall be effective as of the date of delivery of Borrower’s notice of
extension described in clause (i) above and the payment of the extension fee
described in clause (iv) above; provided that, upon the delivery of Borrower’s
notice of extension or payment of the extension fee, whichever is the later to
occur, the Borrower shall be deemed to have represented that the conditions in
preceding clauses (ii) and (iii) have been satisfied.

2.12 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so

 

-26-



--------------------------------------------------------------------------------

that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than five
(5) Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2%, and (ii) if all or a portion
of any interest payable on any Loan or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand of the Administrative Agent.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

-27-



--------------------------------------------------------------------------------

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

-28-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), Section 2.17(e) or Section 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

2.18 Requirements of Law. (a) If any Change in Law:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.19 and changes in the rate of tax on or measured by
the overall net income of such Lender);

 

-29-



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.19 Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of

 

-30-



--------------------------------------------------------------------------------

the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly

 

-31-



--------------------------------------------------------------------------------

notify the Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification shall be the amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, at the

 

-32-



--------------------------------------------------------------------------------

Eurodollar Rate that would have been applicable for the period from the date of
such prepayment or of such failure to borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) becomes a Defaulting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) if applicable, prior to any
such replacement, such Lender shall have taken no action under Section 2.21 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.23 Incremental Commitments. (a) The Borrower may, by written notice to the
Administrative Agent on up to three (3) occasions during the period from the
Closing Date to the thirty-six (36) month anniversary of the Closing Date,
request incremental Commitments in an amount not to exceed the aggregate amount
of $100,000,000 from one or more additional Lenders (which may include any
existing Lender, each, a “New Term Loan Lender”) willing to

 

-33-



--------------------------------------------------------------------------------

provide such incremental Commitments in their own discretion; provided, that
each New Term Loan Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless such New Term
Loan Lender is a Lender, an Affiliate of a Lender or an Approved Fund. Such
notice shall set forth (i) the amount of the incremental Commitments being
requested, (ii) the aggregate amount of all incremental Commitments, which when
taken together with all other incremental Commitments, shall not exceed
$100,000,000 in the aggregate (the “Incremental Limit”), and (iii) the date on
which such incremental Commitments are requested to become effective (the
“Increased Amount Date”). The Administrative Agent and/or its Affiliates shall
use commercially reasonable efforts, with the assistance of the Borrower, to
arrange a syndicate of Lenders willing to hold the requested incremental
Commitments. On any Increased Amount Date on which any such incremental
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each New Term Loan Lender shall make a Loan to the Borrower
(a “New Term Loan”) in an amount equal to its incremental Commitment, and
(ii) each New Term Loan Lender shall become a Lender hereunder with respect to
such incremental Commitment and the New Term Loans made pursuant thereto. The
terms and provisions of the New Term Loans and the incremental Commitments shall
be identical to the existing Loans.

(b) The Borrower and each New Term Loan Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the incremental Commitment of such New Term Loan
Lender. Each such documentation shall specify the terms of the applicable
incremental Commitments; provided, that from and after the effectiveness of each
amendment or other documentation, the associated incremental Commitments shall
thereafter be Commitments with the same terms as the Commitments (including as
to pricing and maturity). Each of the parties hereto hereby agrees that, upon
the effectiveness of any such documentation, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the incremental Commitments and New Term Loans evidenced thereby (including
adjusting the Term Percentages), and new Notes shall be issued and the Borrower
shall make such borrowings and repayments as shall be necessary to effect the
reallocation of the Commitments, in each case without the consent of the Lenders
other than those Lenders with incremental Commitments. Any fees payable by the
Borrower upon any such incremental Commitments shall be agreed upon by the
Administrative Agent, the New Term Loan Lenders and the Borrower at the time of
such increase.

Notwithstanding the foregoing, nothing in this Section 2.23 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Commitments
hereunder.

(c) Notwithstanding the foregoing, no incremental Commitment shall become
effective under this Section 2.23 unless (i) on the date of such effectiveness,
the conditions set forth in Section 5.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant amendment or other documentation and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 5.1 and such additional customary documents and
filings as the Administrative Agent may reasonably

 

-34-



--------------------------------------------------------------------------------

require, (iii) the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.1 after giving effect to such incremental Commitments,
the Loans to be made thereunder and the application of the proceeds therefrom as
if made and applied on such date and (iv) such incremental Commitments and the
Loans to be made thereunder shall be permitted by the terms and conditions of
each of the 2008 Exchangeable Senior Note Indenture, the 2011 Senior Unsecured
Note Indenture, the 2012 Senior Unsecured Note Indenture, the Senior Note
Indenture and any Additional Senior Unsecured Indenture.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all New
Term Loans, when originally made, are included in each Borrowing of outstanding
Loans on a pro rata basis. The Borrower agrees that Section 2.20 shall apply to
any conversion of Eurodollar Loans to ABR Loans reasonably required by the
Lenders to effect the foregoing.

2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the Commitments of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.1), provided that
any waiver, amendment or modification that increases the Commitment of a
Defaulting Lender, forgives all or any portion of the principal amount of any
Loan or interest thereon owing to a Defaulting Lender, reduces the Applicable
Margin on the underlying interest rate options owing to a Defaulting Lender or
extends the Maturity Date (other than in accordance with Section 2.11(b)) shall
require the consent of such Defaulting Lender.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, Holdings and the Borrower hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender that:

4.1 Financial Condition.

(a) The pro forma covenant compliance certificate described in Section 5.1(l),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Funding Date and the use of proceeds thereof, (ii) the issuance
of the 2012 Senior Unsecured Notes, (iii) the acquisition of Ernest Health Inc.,
(iv) the public offering of 23,575,000 shares of Holding’s common stock that
closed on February 7, 2012 and (v) the payment of fees and expenses in
connection with the foregoing. Such certificate has been prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and presents fairly on a pro forma basis the estimated financial covenant
compliance of Borrower and its consolidated Subsidiaries as at the Funding Date,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) The audited consolidated balance sheets of Holdings and its Subsidiaries as
at December 31, 2010, and the related consolidated statements of income and of
cash flows for

 

-35-



--------------------------------------------------------------------------------

the fiscal year ended on such date, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly the consolidated
financial condition of Holdings and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and except for the lack
of footnotes with interim statements). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2010 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

4.2 No Change. Since September 30, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
its failure to be so qualified could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

-36-



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member, except for any such violation which could not reasonably be
expected to have a Material Adverse Effect, and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, or a
valid leasehold interest in, all its other property (including Mortgage Notes),
and none of such property is subject to any Lien except as permitted by
Section 7.3. Each Group Member has obtained customary title insurance on its
Real Property.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

4.10 Taxes. Each Group Member has filed or caused to be filed all material
Federal, state and other tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the

 

-37-



--------------------------------------------------------------------------------

Board or (b) for any purpose that violates the provisions of the Regulations of
the Board. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Plan that is a “pension plan” within the meaning
of Section 3(2) of ERISA (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had, within the past five years,
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or would reasonably be expected to result in a material liability under ERISA,
and neither the Borrower nor any Commonly Controlled Entity would become subject
to any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.

 

-38-



--------------------------------------------------------------------------------

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance
the working capital needs and for other general corporate purposes of the
Borrower and its Subsidiaries, including permitted acquisitions, permitted
investments and repayment of Indebtedness (including any outstanding
Indebtedness under the Revolving Credit Agreement).

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, to the best knowledge of Holdings
and the Borrower after due inquiry:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained during the
ownership or lease of, or operation by, such Group Member, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) During the ownership or lease of, or operation by, any Group Member,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) During the ownership or lease of, or operation by, any Group Member, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have during the ownership or lease of, or operation by, any Group Member been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

 

-39-



--------------------------------------------------------------------------------

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. The statements and information contained in
this Agreement, any other Loan Document, the Confidential Information
Memorandum, or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, do not contain as of the date
such statement, information, document or certificate was so furnished and as
updated from time to time, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, the Confidential Information Memorandum, or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19 [Reserved].

4.20 Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Senior Note Indenture, the 2011 Senior
Unsecured Note Indenture and any Additional Senior Unsecured Note Indentures,
including any amendments, supplements or modifications with respect to any of
the foregoing.

4.22 Status of Holdings. Holdings (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code. The common stock of Holdings is
listed for trading on the New York Stock Exchange.

4.23 Properties. Schedule 4.23(a), as supplemented from time to time, sets forth
a list of all Real Property of the Group Members and the owner (or
ground-lessor) of such Real Property, and Schedule 4.23(b), as supplemented from
time to time, sets forth a list of all Unencumbered Properties and the owner (or
ground-lessor) of such Unencumbered Property. All such Unencumbered Properties
satisfy the requirements for a Unencumbered Property set forth in the definition
thereof. As of the Closing Date, the Unencumbered Properties listed on Schedule
4.23(c) as delivered by the Borrower on the Closing Date (the “Initial
Unencumbered Properties”), in the aggregate, have an Unencumbered Asset Value in
excess of $800,000,000.

 

-40-



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Funding Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Person listed on Schedule 1.1A, and (ii) the
Guarantee Agreement, executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor.

(b) Rating. The Borrower shall have a senior unsecured credit rating (which
rating may be a private letter rating) of BB- or higher from S&P and Ba3 or
higher from Moody’s.

(c) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its Subsidiaries for the 2009
and 2010 fiscal years and (ii) unaudited interim consolidated financial
statements of Holdings and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of Holdings and its Subsidiaries, as reflected in the
financial statements.

(d) Projections. The Lenders shall have received satisfactory projections
through 2015.

(e) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the making of
the Term Loans contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrower and
Holdings are located, and such search shall reveal no liens on any of the assets
of the Borrower or Holdings except for liens permitted by Section 7.3 or
discharged or to be discharged on or prior to the Funding Date pursuant to
documentation satisfactory to the Administrative Agent.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Funding Date. All such amounts will be paid with proceeds of Loans made on the
Funding Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Funding Date.

 

-41-



--------------------------------------------------------------------------------

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Funding Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(i) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries, in
form and substance reasonably satisfactory to the Agents.

(j) [Reserved].

(k) [Reserved].

(l) Compliance Certificate. The Lenders shall have received a certificate of a
Responsible Officer of the Borrower certifying as to compliance with the
financial covenants set forth in Section 7.1 on a pro-forma basis on the Funding
Date after giving effect to the incurrence of the Loans and the other capital
markets transactions occurring on or before the Funding Date, which certificate
shall include calculations in reasonable detail demonstrating such compliance,
including as to the calculation of Unencumbered Asset Value.

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Responsible Officer of Holdings.

(n) [Reserved].

(o) Amendment to Revolving Credit Agreement. The Administrative Agent shall have
received a fully executed copy of an amendment to the Revolving Credit Agreement
which (i) permits the Term Facility, (ii) permits the guarantees by the
Guarantors pursuant to the Guaranty Agreement, (iii) permits the issuance of the
Additional Senior Unsecured Notes and the guarantees thereof and (iv) amends the
financial covenants and certain other provisions contained therein to be
consistent with this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent.

5.2 Additional Conditions to Loans. The agreement of each Lender to make the
Loans requested to be made by it on any date is subject to the satisfaction of
the following additional conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct on and as of such earlier date.

 

-42-



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and on behalf of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing
that the conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except for the absence of
footnotes with the interim statements) consistently throughout the periods
reflected therein and with prior periods. Delivery by Holdings to the
Administrative Agent and the Lenders of its annual report to the SEC on Form
10-K and its quarterly report to the SEC on Form 10-Q, in each case in
accordance with SEC requirement for such reports, shall be deemed to be
compliance by Holdings with this Section 6.1(a) and Section 6.1(b), as
applicable.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender):

(a) as soon as available, but in any event within 60 days after the end of each
of the first three quarterly periods of each fiscal year of Holdings and within
90 days after the end of

 

-43-



--------------------------------------------------------------------------------

each fiscal year of Holdings, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party since the date of the most recent
report delivered pursuant to this clause (y) (or, in the case of the first such
report so delivered, since the Closing Date);

(b) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions;

(c) within 45 days after the end of each fiscal quarter of the Borrower (or 90
days in the case of the fourth quarter), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year; provided that delivery to the
Administrative Agent and the Lenders of Holdings’ annual report to the SEC on
Form 10-K and its quarterly report to the SEC on Form 10-Q containing such
narrative discussion and analysis shall be deemed to be compliance with this
Section 6.2(c);

(d) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture, the 2008
Exchangeable Senior Note Indenture, the 2011 Senior Unsecured Indenture, any
Additional Senior Unsecured Indenture or the Revolving Credit Agreement;

(e) within five days after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all material financial statements and reports that
Holdings or the Borrower may make to, or file with, the SEC; and

 

-44-



--------------------------------------------------------------------------------

(f) promptly, (i) updates to Schedules 4.23(a) and 4.23(b) and (ii) such
additional financial and other information as any Lender may from time to time
reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member and except for any nonpayment of which could not
reasonably be expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, Holdings will do all things necessary
to maintain its status as a REIT and will maintain its listing on the New York
Stock Exchange.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, all-risks
casualty and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

-45-



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any material
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;

(e) any default by tenant under a lease of Real Property or any default by an
obligor under any Mortgage Note held by a Group Member, in each case after
giving effect to any applicable cure period and to the extent that such Real
Property or Mortgage Note is included in the Unencumbered Asset Value; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply with, and take commercially reasonable steps to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case to the extent the failure to do so
could reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Distributions in the Ordinary Course. In the ordinary course of business,
the Borrower causes all of its Subsidiaries to make transfers of net cash and
cash equivalents upstream to the Borrower, and the Borrower shall continue to
follow such ordinary course of business. The Borrower shall not make net
transfers of cash and cash equivalents downstream to its Subsidiaries except in
the ordinary course of business consistent with past practice.

6.10 Additional Guarantors; Additional Unencumbered Properties. (a) With respect
to any new Subsidiary (other than an Excluded Foreign Subsidiary or an Excluded
Subsidiary)

 

-46-



--------------------------------------------------------------------------------

created or acquired after the Closing Date by any Group Member (which, for the
purposes of this paragraph (a), shall include any existing Subsidiary that
ceases to be an Excluded Foreign Subsidiary or an Excluded Subsidiary), promptly
cause such new Subsidiary (A) to become a party to the Guarantee Agreement,
(B) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(b) Upon the addition of any new Real Property as an Unencumbered Property after
the Closing Date, the Borrower shall deliver to the Administrative Agent (a) a
certificate of a Responsible Officer certifying that such Real Property
satisfies the eligibility criteria set forth in the definition of “Unencumbered
Property”, certifying as to compliance with the financial covenants on a
pro-forma basis after giving effect to the addition of such Real Property as an
Unencumbered Property, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value, (b) updated Schedules 4.23(a) and (b) of all
Unencumbered Properties and (c) a copy of the lease for such Real Property, a
lease abstract for such Real Property, an operating statement for such Real
Property, in each case certified by an officer of the Borrower as being true and
correct, and such other information regarding such Real Property as the Agents
may reasonably request. From and after the date of delivery of such certificate,
schedule and information and so long as such Real Property continues to satisfy
the eligibility criteria set forth in the definition of “Unencumbered Property”,
such Real Property shall be treated as a Unencumbered Property hereunder.

(c) Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, the Borrower shall deliver to the Administrative Agent
(i) a copy of such Mortgage Note, and (ii) an updated schedule of all Mortgage
Notes included in the computation of Unencumbered Asset Value.

(d) The Borrower will, and will cause each of its Subsidiaries to, cooperate
with the Lenders and the Administrative Agent and execute such further
instruments and documents as the Lenders or the Administrative Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement and the other Loan Documents

6.11 Notices of Asset Sales, Encumbrances or Dispositions. The Borrower shall
deliver to the Administrative Agent and the Lenders written notice not less than
five (5) Business Days prior to a sale, encumbrance with a Lien to secure
Indebtedness or other Disposition of (i) an Unencumbered Property or (ii) other
assets of the Loan Parties or their Subsidiaries, in a single transaction or
series of related transactions, for consideration in excess of $10,000,000, in
each case which is permitted pursuant to Section 7.2(f), 7.3(i) or Section 7.5,
as applicable. In addition, simultaneously with delivery of any such notice, the
Loan Parties shall deliver to the Administrative Agent (A) a certificate of a
Responsible Officer certifying that no Default or Event of Default (including
any non-compliance with the financial covenants contained herein and
Section 6.14 hereof) has occurred and is continuing or would occur on a pro
forma basis after giving effect to the proposed sale, encumbrance or other
Disposition, which certificate shall include calculations in reasonable detail
demonstrating compliance with Section 6.14 hereof and the financial covenants on
a pro-forma basis, including as to the calculation of Unencumbered Asset Value
and (B) an updated schedule of all Unencumbered Properties.

 

-47-



--------------------------------------------------------------------------------

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.

If such proposed transaction is permitted hereunder, the Administrative Agent
shall, at the Borrower’s expense, take all such action reasonably requested by
the Borrower to release the guarantee obligations under the Guarantee Agreement
of any Subsidiary that owns or ground-leases the Real Property or Mortgage Note
being Disposed of.

6.12 Maintenance of Ratings. The Borrower shall maintain a senior unsecured
credit rating from each of S&P and Moody’s; provided that if the rating obtained
from such rating agency is a private letter rating that is not monitored and
automatically updated by such rating agency, then the Borrower shall obtain an
annual update of such rating on or before each anniversary of the Closing Date.

6.13 Use of Proceeds. The proceeds of the Loans shall be used only for the
purposes set forth in Section 4.16 and in compliance with Section 4.11.

6.14 Initial Unencumbered Properties. At all times during the term of this
Agreement, the Borrower shall cause the Borrower and the Guarantors to continue
to own or ground-lease (in a manner that satisfies the criteria for an
Unencumbered Property set forth in the definition thereof) at least 66 2/3% (by
Unencumbered Asset Value) of the Unencumbered Properties that comprise the
Initial Unencumbered Properties.

SECTION 7. NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio. Permit the ratio of (i) (A) Total Indebtedness minus
(B) as of such date of determination, unrestricted cash and Cash Equivalents of
the Group Members in excess of $10,000,000 that is being held to repay that
portion of Total Indebtedness that matures within twenty-four (24) months of
such date of determination to (ii) Total Asset Value (the “Total Leverage
Ratio”) as at the last day of any period of four consecutive fiscal quarters of
the Borrower to exceed 60%.

(b) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total Fixed
Charges for any period of four consecutive fiscal quarters of the Borrower to be
less than 1.60 to 1.0.

 

-48-



--------------------------------------------------------------------------------

(c) Mortgage Secured Leverage Ratio. (i) Permit the ratio of (A) the aggregate
amount of all Mortgage Secured Indebtedness minus the aggregate amount of all
Assumed Mortgage Secured Indebtedness to (B) Total Asset Value, as at the last
day of any period of four consecutive fiscal quarters of the Borrower to exceed
15%; or (ii) permit the ratio of the aggregate amount of all Mortgage Secured
Indebtedness (including, for the avoidance of doubt, Assumed Mortgage Secured
Indebtedness) to Total Asset Value as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed 40%.

(d) Recourse Mortgage Secured Indebtedness. Permit Recourse Mortgage Secured
Indebtedness to exceed $75,000,000 at any time; provided that from and after the
repayment of any Recourse Mortgage Secured Indebtedness owed to Colonial Bank,
N.A. under the Promissory Note dated as of June 26, 2007, Recourse Mortgage
Secured Indebtedness shall not exceed $50,000,000.

(e) Consolidated Adjusted Net Worth. Permit Consolidated Tangible Net Worth to
be less than the sum of (i) $764,542,618 plus (ii) 85% of Net Cash Proceeds from
issuances of Capital Stock by the Borrower or Holdings after December 31, 2010.

(f) Unsecured Leverage Ratio. Permit the ratio of Unsecured Indebtedness to
Unencumbered Asset Value as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed 60%.

(g) Unsecured Interest Coverage Ratio. Permit the ratio of Unencumbered NOI for
any period of four consecutive fiscal quarters of the Borrower to Unsecured
Interest Expense for such period to be less than 2.0 to 1.0 as at the last day
of any period of four consecutive fiscal quarters of the Borrower.

(h) [Reserved].

(i) Pro Forma Calculations.

(i) For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(a), (f) and (g) (and the definitions used therein), such calculations shall
be adjusted by (A) excluding from Total Asset Value and Unencumbered Asset Value
the actual value of any assets sold by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter and (B) adding to Total Asset
Value and Unencumbered Asset Value the actual value of any assets acquired (or
to be acquired with any borrowing) by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter.

(ii) For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(a), (f) and (g) (and the definitions used therein), such calculations shall
be adjusted by (A) excluding from Unencumbered NOI the actual NOI for the
relevant period of any assets sold by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter, (B) adding to Unencumbered NOI
the projected NOI for the next four quarters (based on the Borrower’s
projections made in good faith) for any assets acquired (or to be acquired with
any borrowing) by the Borrower or any of its Subsidiaries since the last day of
the prior fiscal quarter, (C) excluding from Unsecured

 

-49-



--------------------------------------------------------------------------------

Interest Expense, the Unsecured Interest Expense for the relevant period for any
Unsecured Indebtedness for which the Borrower or any Subsidiary is no longer
obligated in respect of, or as the result of the application of proceeds from,
any Unencumbered Properties sold by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter, and (D) adding to Unsecured
Interest Expense, the projected Unsecured Interest Expense for the next four
quarters (based on the Borrower’s projections made in good faith) for any
Unsecured Indebtedness assumed or incurred by the Borrower or any of its
Subsidiaries since the last day of the prior fiscal quarter.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, and the other
Obligations;

(b) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor in an aggregate amount not to exceed $20,000,000 at any one
time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) (i) Indebtedness of the Borrower in respect of the 2011 Senior Unsecured
Notes, the Senior Notes, the 2008 Senior Exchangeable Notes, the Revolving
Credit Facility and any Additional Senior Unsecured Notes and (ii) Guarantee
Obligations of Holdings and its Subsidiaries, as applicable, in respect of such
Indebtedness; and

(f) additional Indebtedness of Holdings, the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) at any
one time outstanding that would not cause a violation of any covenant set forth
in Section 7.1 after giving pro forma effect to any such additional
Indebtedness;

provided that the Borrower shall not permit any Subsidiary Guarantor that is the
owner (or ground-lessee) of an Unencumbered Property or a Mortgage Note included
in the computation of Unencumbered Asset Value to create, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, including any
guarantees of Indebtedness (other than with respect to guarantees of the 2011
Senior Unsecured Notes, the Loan Documents, any Additional Senior Unsecured
Notes, the Revolving Credit Facility and any other Indebtedness of the Borrower
permitted by Section 7.2(f) of this Agreement), that is recourse to such
Subsidiary Guarantor.

 

-50-



--------------------------------------------------------------------------------

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(f) Liens (not affecting the Unencumbered Properties) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by
Section 7.2(d), provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

(g) Liens securing the Obligations;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

(i) Liens (not affecting the Unencumbered Properties) securing Indebtedness
constituting Indebtedness permitted by Section 7.2(f), and Liens (not affecting
Unencumbered Properties) incurred in connection with the cash collateralization
of any Swap Agreement permitted by Section 7.12;

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that a Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation);

 

-51-



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

(e) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a permitted business between
the Borrower or any Subsidiary and another Person;

(f) the voluntary unwinding of any Swap Agreements; and

(g) the Disposition of other property so long as (i) no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, (ii) the Borrower remains in compliance with Section 6.14 after giving
effect thereto, and (iii) the Borrower complies with Section 6.11, if
applicable.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings and Holdings
may make Restricted Payments of such amount to its shareholders; provided that
(i) beginning with the fiscal quarter ended March 31, 2012, the Borrower shall
not make Restricted Payments to Holdings in excess of (u)(A) in the event the
acquisition of Ernest Health, Inc. occurs, (1) 120% of Normalized Adjusted FFO
attributable to the period of one fiscal quarter then ended, for the

 

-52-



--------------------------------------------------------------------------------

fiscal quarter ended March 31, 2012, (2) 115% of Normalized Adjusted FFO
attributable to the period of two fiscal quarters then ended for the fiscal
quarter ended June 30, 2012, (3) 110% of Normalized Adjusted FFO attributable to
the period of three fiscal quarters then ended, for the fiscal quarter ended
September 30, 2012, and (4) 105% of Normalized Adjusted FFO attributable to the
period of four fiscal quarters then ended, for the fiscal quarter ended
December 31, 2012, and (B) in the event the acquisition of Ernest Health, Inc.
does not occur, 120% of Normalized Adjusted FFO attributable to the period of
one fiscal quarter then ended for each of the four fiscal quarters ended
March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012,
(v) 100% of Normalized Adjusted FFO attributable to the period of four fiscal
quarters then ended, for the fiscal quarter ended March 31, 2013, and (w) 95% of
Normalized Adjusted FFO attributable to the period of four fiscal quarters then
ended, for the fiscal quarter ended June 30, 2013 and thereafter; (ii) if a
Default or an Event of Default has occurred and is continuing, the Borrower may
only make Restricted Payments to Holdings in the amounts required to be made by
Holdings in order to maintain its status as a REIT; and (iii) the Borrower may
not make any Restricted Payments to Holdings if the Obligations have been
declared due and payable.

7.7 [Reserved].

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except Permitted Investments.

7.9 Optional Payments and Modifications of Certain Debt Instruments. (a) make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Notes or the 2008 Senior Exchangeable Notes;
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the 2008 Senior Exchangeable Notes (other than any such
amendment, modification, waiver or other change that would extend the maturity
or reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon); or (c) make or offer to make
any payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on (i) any Indebtedness which is subordinate to
the Obligations (ii) the 2011 Senior Unsecured Notes, (iii) any Additional
Senior Unsecured Notes or (iv) the Revolving Credit Facility, in any case, if a
Default or an Event of Default has occurred and is continuing; provided,
however, the Borrower may make such mandatory prepayments or redemptions
expressly set forth in the 2012 Senior Unsecured Note Indenture.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of business of the relevant Group Member, and
(c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.

 

-53-



--------------------------------------------------------------------------------

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock or the 2011
Senior Unsecured Notes, the Senior Notes, the 2008 Senior Exchangeable Notes, or
any Additional Senior Unsecured Notes) and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property
(including equity interests owned by such Group Member) or revenues, whether now
owned or hereafter acquired, other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
restrictions set forth in the organizational documents of the Subsidiaries of
the Borrower listed on Schedule ES, (d) any restrictions set forth in the 2011
Senior Unsecured Note Indenture, the 2012 Senior Unsecured Note Indenture or the
Revolving Credit Agreement, (e) customary restrictions and conditions contained
in any agreement relating to the sale of any property pending the consummation
of such sale; provided that (1) such restrictions apply only to the property to
be sold, and (2) such sale is permitted hereunder, (f) covenants in any one or
more agreements governing Indebtedness permitted under Section 7.2 entered into
after the Closing Date that are no more restrictive with respect to Borrower and
its Subsidiaries than the equivalent restrictions set forth in the Loan
Documents; (g) any encumbrance or restriction in connection with an acquisition
of property, so long as such encumbrance or restriction relates solely to the
property so acquired and was not created in connection with or in anticipation
of such acquisition, (h) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses or similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be) and (i) provisions limiting the
disposition or distribution of assets or property in joint venture agreements,
stock sale agreements and other similar agreements, in each case, to the extent
permitted under this Agreement and only if entered into with the approval of the
Board of Directors of Holdings, which limitation is applicable only to the
assets that are the subject of such agreement.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the

 

-54-



--------------------------------------------------------------------------------

Borrower to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, the 2008 Exchangeable Senior
Note Indenture, the Senior Note Indenture, the 2011 Senior Unsecured Note
Indenture, the 2012 Senior Unsecured Note Indenture or the Revolving Credit
Agreement (ii) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions set forth in the organizational documents of the
Subsidiaries of the Borrower listed on Schedule ES, (iv) applicable Requirements
of Law, (v) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary, (vi) any holder of a Lien
permitted by Section 7.3 restricting the transfer of the property subject to
such permitted Lien, (vii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in connection with or in contemplation of such Person becoming a Subsidiary
of the Borrower, and (viii) any restrictions in any one or more agreements
governing Indebtedness permitted under Section 7.2 entered into after the
Closing Date that are no more restrictive with respect to Borrower and its
Subsidiaries than the equivalent restrictions set forth in the Loan Documents.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate (i) in any material respect on or as of the date made or
deemed made or (ii) in the case of any representation or warranty qualified by
“materiality”, “Material Adverse Effect” or any similar language, in any respect
(after giving affect to such materiality qualifier) on or as of the date made or
deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.13, Section 6.14, or
Section 7 of this Agreement or Section 4 of the Guarantee Agreement; or

 

-55-



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due,
prepaid, repurchased, defeased or redeemed prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding

 

-56-



--------------------------------------------------------------------------------

deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, or (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders would be reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, would, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

(j) any “Event of Default” as defined in the Revolving Credit Agreement shall
occur and be continuing, after giving effect to any applicable grace or cure
periods under the Revolving Credit Agreement; or

(k) (i) (any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings; (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (iii) Holdings
shall cease to own and control, of record and beneficially, directly, 90% of
each class of outstanding Capital Stock of the Borrower free and clear of all
Liens; or (iv) a Specified Change of Control shall occur; or

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (w) Indebtedness incurred with
respect to guarantees of the 2011 Senior Unsecured Notes, the Senior Notes, the
2008 Senior Exchangeable Notes or other Indebtedness of the Borrower and its
Subsidiaries that is permitted by Section 7.2, (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or

 

-57-



--------------------------------------------------------------------------------

assets (including cash (other than cash received in connection with dividends
made by the Borrower in accordance with Section 7.6 pending application in the
manner contemplated by said Section) and cash equivalents) other than the
ownership of shares of Capital Stock of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i), (ii), (iii) or (iv) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c) Third to pay interest then due and payable on the Loans;

(d) Fourth, to prepay principal on the Loans ratably; and

(e) Fifth, to the payment of any other Obligation due to the Administrative
Agent or any Lender by the Loan Parties.

 

-58-



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The

 

-59-



--------------------------------------------------------------------------------

Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

-60-



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Term Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Term Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

-61-



--------------------------------------------------------------------------------

9.10 Syndication Agent. The Syndication Agent shall not have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall: (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)), extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release Holdings or all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; or (v) change Section 2.17 (a), (b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy

 

62



--------------------------------------------------------------------------------

notice, when received, addressed as follows in the case of Holdings, the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Holdings:   

Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

   Attention:      R. Steven Hamner    Telecopy:      (205) 969-3756   
Telephone:    (205) 969-3755 Borrower:   

MPT Operating Partnership, L.P.

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

   Attention:      R. Steven Hamner    Telecopy:      (205) 969-3756   
Telephone:    (205) 969-3755 With a copy to:   

Goodwin Procter LLP

53 State Street

Boston, MA 02109

   Attention:      Edward Matson Sibble, Jr.    Telecopy:      (617) 523-1231   
Telephone:    (617) 570-1000 Administrative Agent:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 40th Floor

New York, NY 10179

   Attention:      Brendan Poe    Telecopy:      (646) 534-0574   
Telephone:    (212) 622-8173

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or

 

-63-



--------------------------------------------------------------------------------

privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law or otherwise available.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 10.1, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and including such costs and expenses incurred under
Section 6.10 and 6.11, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Funding Date (in the case of amounts to
be paid on the Funding Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its documented out-of-pocket costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the documented fees
and disbursements and other out-of-pocket costs of counsel to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, advisors, trustees,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Loan Party with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or

 

-64-



--------------------------------------------------------------------------------

liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable documented fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document or asserted against
any Indemnitee (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or breach of obligations of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than ten (10) Business Days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to R. Steven Hamner (Telephone No. (205)
969-3755) (Telecopy No. (205) 969-3756), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons that are Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person that is an
Eligible Assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an affiliate of a Lender or an Approved Fund.

 

-65-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) the assigning Lender and the Assignee party to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(D) Notwithstanding anything to the contrary set forth herein, no assignment of
the Commitments or the Loans may be made by any Lender other than a Lender
serving as Administrative Agent or as the Syndication Agent until the earlier of
(1) the date on which the Joint Lead Arrangers identified on the cover page
hereto have notified the Borrower that a successful syndication has been
achieved or (2) ninety (90) days after the Closing Date.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(i) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(ii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption

 

-66-



--------------------------------------------------------------------------------

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(iii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than
the Company, the Borrower or any of their respective Subsidiaries or Affiliates)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

(iv) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(d).

 

-67-



--------------------------------------------------------------------------------

(b) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(c) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(d) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand,

 

-68-



--------------------------------------------------------------------------------

provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of Holdings or
the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of

 

-69-



--------------------------------------------------------------------------------

mail), postage prepaid, to Holdings or the Borrower, as the case may be at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

10.14 Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as the Loans and the other Obligations shall have been paid in
full and the Commitments have been terminated, the Guarantors shall be released
from other obligations under the Guarantee Agreement (other than those expressly
stated to survive such termination), all without delivery of any instrument or
performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees,

 

-70-



--------------------------------------------------------------------------------

directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates in connection with their rights and obligations
hereunder and under the other Loan Documents, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-71-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MEDICAL PROPERTIES TRUST, INC. By:  

/s/ R. Steven Hamner

  Name:   R. Steven Hamner   Title:   Executive Vice President and Chief
Financial Officer MPT OPERATING PARTNERSHIP, L.P. By:   MEDICAL PROPERTIES
TRUST, LLC, its general partner   By:   MEDICAL PROPERTIES TRUST, INC., its sole
member     By:  

/s/ R. Steven Hamner

      Name:   R. Steven Hamner       Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Brendan M. Poe

  Name:   Brendan M. Poe   Title:   Executive Director

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ G. David Cole

  Name:   G. David Cole   Title:   Authorized Signatory

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Suzanne B. Smith

  Name:   Suzanne B. Smith   Title:   Senior Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Laura Conway

  Name:   Laura Conway   Title:   Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Brian Tuerff

  Name:   Brian Tuerff   Title:   Senior Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Joshua J. Turner

  Name:   Joshua J. Turner   Title:   Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:  

/s/ Frank Reyes

  Name:   Frank Reyes   Title:   Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, N.A. By:  

/s/ Caldwell Marks

  Name:   Caldwell Marks   Title:   Senior Vice President

 

[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------

Schedule EGL

Eligible Ground Leased Property

 

San Antonio Warm Springs Rehabilitation Hospital    MPT of Warm Springs, L.P.   
Owner Elkhorn Valley Rehabilitation Hospital    MPT of Casper, LLC    Owner



--------------------------------------------------------------------------------

Schedule ES

Excluded Subsidiaries

 

  1. MPT Development Services, Inc.

 

  2. MPT of North Cypress, LLC

 

  3. MPT of North Cypress, L.P.

 

  4. MPT Covington TRS, Inc.

 

  5. MPT DS Equipment Holding, LLC

 

  6. MPT of Kansas City, LLC

 

  7. MPT Finance Corporation

 

  8. MPT of Desoto Hospital, LLC

 

  9. MPT of Hoboken TRS, LLC

 

  10. MPT New Braunfels Hospital, LLC

 

  11. MPT Corinth Hospital, LLC

 

  12. MPT of 69th Street, LLC

 

  13. MPT of Schertz, LLC*

 

  14. Mountain View - MPT Hospital LLC

 

  15. MPT of Peoria, LLC *

 

  16. MPT of Greenville, LLC *

 

  17. MPT Aztec Opco, LLC

 

  18. MPT of Johnstown Hospital, LLC

 

  19. MPT of Post Falls Hospital, LLC

 

  20. MPT of Boise Hospital, LLC

 

  21. MPT of Billings Hospital, LLC

 

  22. MPT of Greenwood Hospital, LLC

 

  23. MPT of Comal County Hospital, LLC

 

  24. MPT of Mesquite Hospital, LLC

 

  25. MPT of Laredo Hospital, LLC

 

  26. MPT of Provo Hospital, LLC

 

  27. MPT of Casper Hospital, LLC

 

  28. MPT of Prescott Valley Hospital, LLC

 

  29. MPT of Brownsville Hospital, LLC



--------------------------------------------------------------------------------

  30. MPT of Las Cruces Hospital, LLC

 

* Dissolution in process

 

11



--------------------------------------------------------------------------------

Schedule PUP

Pooled Unencumbered Properties

 

Cornerstone Hospital of Bossier City

   MPT of Bossier City, LLC    Owner

Cornerstone Hospital of Houston - Clear Lake

   MPT of Webster, L.P.    Owner

Cornerstone Hospital of Southeast Arizona

   MPT of Tucson, LLC    Owner

Warm Springs Specialty Hospital of Luling

   MPT of Luling, L.P.    Owner

San Antonio Warm Springs Rehabilitation Hospital

   MPT of Warm Springs, L.P.    Owner

Warm Springs Rehabilitation Hospital of Victoria

   MPT of Victoria, L.P.    Owner

Huntington Beach Hospital

   MPT of Huntington Beach, L.P.    Owner

La Palma Intercommunity Hospital

   MPT of La Palma, L.P.    Owner

West Anaheim Medical Center

   MPT of West Anaheim, L.P.    Owner

Vibra Specialty Hospital of Dallas

   MPT of Dallas LTACH, L.P.    Owner

Vibra Hospital of Southeastern Michigan

   MPT of Detroit, LLC    Owner

New Bedford Rehabilitation Hospital

   4499 Acushnet Avenue, LLC    Owner

Vibra Specialty Hospital of Portland

   MPT of Portland, LLC    Owner

Northern California Rehabilitation Hospital

   MPT of Redding, LLC    Owner

North Valley Rehabilitation Hospital

   8451 Pearl Street, LLC    Owner

Atrium Medical Center

   MPT of Corinth, L.P.    Owner

Marlboro Park Hospital

   MPT of Bennettsville, LLC    Owner

Chesterfield General Hospital

   MPT of Cheraw, LLC    Owner

Hill Regional Hospital

   MPT of Hillsboro, L.P.    Owner

Healthtrax Wellness Center - Warwick

   MPT of Warwick, LLC    Owner

Healthtrax Wellness Center - Providence

   MPT of Providence, LLC    Owner

Healthtrax Wellness Center - Springfield

   MPT of Springfield, LLC    Owner

Healthtrax Wellness Center - Enfield

   MPT of Enfield, LLC    Owner

Healthtrax Wellness Center - Newington

   MPT of Newington, LLC    Owner

Healthtrax Wellness Center - Bristol

   MPT of Bristol, LLC    Owner

Advanced Care Hospital of Northern Colorado

   MPT of Johnstown, LLC    Owner

Northern Colorado Rehabilitation Hospital

   MPT of Johnstown, LLC    Owner

Elkhorn Valley Rehabilitation Hospital

   MPT of Casper, LLC    Owner

Advanced Care Hospital of Montana

   MPT of Billings, LLC    Owner



--------------------------------------------------------------------------------

Southwest Idaho Advanced Care Hospital

   MPT of Boise, LLC    Owner

Utah Valley Specialty Hospital

   MPT of Provo, LLC    Owner

Laredo Specialty Hospital

   MPT of Laredo, LLC    Owner

Mesquite Specialty Hospital

   MPT of Mesquite, LLC    Owner

Mesquite Rehabilitation Institute

   MPT of Mesquite, LLC    Owner

Greenwood Regional Rehabilitation Hospital

   MPT of Greenwood, LLC    Owner

Northern Idaho Advanced Care Hospital

   MPT of Post Falls, LLC    Owner

New Braunfels Regional Rehabilitation Hospital

   MPT of Comal County, LLC    Owner

Mountain Valley Regional Rehabilitation Hospital

   MPT of Prescott Valley, LLC    Mortgagee

South Texas Rehabilitation Hospital

   MPT of Brownsville, LLC    Mortgagee

Advanced Care Hospital of Southern New Mexico

   MPT of Las Cruces, LLC    Mortgagee

Rehabilitation Hospital of Southern New Mexico

   MPT of Las Cruces, LLC    Mortgagee

 

13



--------------------------------------------------------------------------------

Schedule UP

Expiring Leases

 

HealthSouth Rehabilitation Hospital of Fayetteville

   MPT of Fayetteville, LLC    Owner

Cornerstone Hospital of Southeast Arizona

   MPT of Tucson, LLC    Owner

Cornerstone Hospital of Houston - Clear Lake

   MPT of Webster, L.P.    Owner



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender

   Term Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 8,000,000   

Bank of America, N.A.

   $ 8,000,000   

KeyBank National Association

   $ 8,000,000   

Royal Bank of Canada

   $ 8,000,000   

SunTrust Bank

   $ 14,000,000   

Compass Bank

   $ 14,000,000   

Cadence Bank, N.A.

   $ 15,000,000   

Raymond James Bank, FSB

   $ 15,000,000   

Deutsche Bank Trust Company Americas

   $ 10,000,000      

 

 

     $ 100,000,000   



--------------------------------------------------------------------------------

Schedule 3.1(a)

Existing Letters of Credit

Letter of Credit issued to the order of Premier Healthcare, LLC in an amount of
$1,291,625.



--------------------------------------------------------------------------------

Schedule 4.4

Consents, Authorizations, Filings and Notices

1. Amendment No. 1 to Amended and Restated Revolving Credit Agreement, dated
February 16, 2012 by and among Medical Properties Trust, Inc., MPT Operating
Partnership, L.P., financial institutions listed on the signature pages thereof,
and JPMorgan Chase Bank, N.A. as Administrative Agent.



--------------------------------------------------------------------------------

Schedule 4.15

Subsidiaries

 

Name

  

Jurisdiction of

Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Victorville, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Bucks County, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Bucks County, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of Bucks
County, LLC MPT of Bloomington, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Covington, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Denham Springs, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Redding, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Chino, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Dallas LTACH, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Dallas LTACH, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of Dallas LTACH, LLC MPT of Portland, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Warm Springs, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Warm Springs, L.P.    DE   
99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Warm Springs, LLC MPT of Victoria, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P.



--------------------------------------------------------------------------------

MPT of Victoria, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Victoria, LLC MPT of Luling, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Luling, L.P.    DE   
99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Luling, LLC MPT of Huntington Beach, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Huntington Beach, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of Huntington Beach, LLC MPT of West Anaheim, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of West Anaheim, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of West Anaheim, LLC MPT of La Palma, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of La Palma, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of La
Palma, LLC MPT of Paradise Valley, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Paradise
Valley, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of Paradise
Valley, LLC MPT of Southern California, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Southern
California, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of Southern
California, LLC MPT of Twelve Oaks, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Twelve Oaks,
L.P.    DE    99.9% of partnership interests owned by MPT Operating Partnership,
L.P.; 0.1% of partnership interests owned by MPT of Twelve Oaks, LLC



--------------------------------------------------------------------------------

MPT of Shasta, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Shasta, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Shasta, LLC MPT of Webster, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Webster, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Webster, LLC MPT of Tucson, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Bossier City, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of West Valley City, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Idaho Falls, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Poplar Bluff, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Bennettsville, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Detroit, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Bristol, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Newington, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Enfield, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Petersburg, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Fayetteville, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Wichita, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. 4499
Acushnet Avenue, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

8451 Pearl Street, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of North Cypress, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of North Cypress, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of North
Cypress, LLC MPT of Garden Grove Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Garden Grove Hospital, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Garden Grove Hospital, LLC MPT of Garden Grove MOB, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Garden Grove MOB, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Garden Grove MOB, LLC MPT of San Dimas Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of San
Dimas Hospital, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of San
Dimas Hospital, LLC MPT of San Dimas MOB, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of San Dimas MOB,
L.P.    DE    99.9% of partnership interests owned by MPT Operating Partnership,
L.P.; 0.1% of partnership interests owned by MPT of San Dimas MOB, LLC MPT of
Cheraw, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT Covington TRS, Inc.    DE    100% of outstanding
stock owned by MPT Operating Partnership, L.P. MPT of Ft. Lauderdale, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Providence, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

MPT of Springfield, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Warwick, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P.
Wichita Health Associates, Limited Partnership    DE    100% of partnership
interests owned by MPT of Wichita, LLC Mountain View- MPT Hospital, LLC    DE   

100% of limited liability company interests owned by MPT of Mountain View, LLC*

 

(* 20% interest in distributions from Mountain View- MPT Hospital, LLC is owned
by Mountain View Hospital, LLC and such interest will increase by 2% annually to
a maximum of 40% in 2021)

MPT Development Services, Inc.    DE    100% of outstanding stock owned by MPT
Operating Partnership, L.P. MPT of Richardson, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Richardson, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of Richardson, LLC
MPT of Round Rock, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Round Rock, L.P.    DE    99.9%
of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Round Rock, LLC MPT of Shenandoah, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Shenandoah, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of Shenandoah, LLC MPT of Hillsboro, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Hillsboro, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Hillsboro, LLC MPT of Florence, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Clear Lake, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.



--------------------------------------------------------------------------------

MPT of Clear Lake, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of Clear
Lake, LLC MPT of Tomball, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Tomball, L.P.    DE   
99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Tomball, LLC MPT of Gilbert, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Corinth, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Corinth, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Corinth, LLC MPT of Bayonne, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Alvarado, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Alvarado, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Alvarado, LLC MPT DS Equipment Holding,
LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc. MPT of Kansas City, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Desoto, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Desoto, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of Desoto, LLC MPT of Hoboken Real Estate, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Hoboken Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT Finance Corporation    DE
   100% of equity interests owned by MPT Operating Partnership, L.P. MPT of
Mountain View, LLC    DE    100% of limited liability company interests owned by
MPT of Idaho Falls, LLC



--------------------------------------------------------------------------------

MPT of Hausman, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Overlook Parkway, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of New Braunfels, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Westover Hills, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Desoto Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT of Hoboken TRS, LLC    DE    100% of
limited liability company interests owned by MPT Development Services, Inc. MPT
New Braunfels Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT Corinth Hospital, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.
MPT of 69th Street, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT of Schertz, LLC    DE    100% of
limited liability company interests owned by MPT Development Services, Inc. MPT
of Greenville, LLC *    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Peoria, LLC *    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT Aztec
Opco, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc. MPT of Johnstown, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of Post
Falls, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Boise, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Billings, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Greenwood, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Comal County,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Mesquite, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Laredo, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Provo, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

MPT of Casper, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Johnstown Hospital, LLC    DE    100% of
limited liability company interests owned by MPT Development Services, Inc. MPT
of Post Falls Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT of Boise Hospital, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.
MPT of Billings Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc. MPT of Greenwood Hospital, LLC
   DE    100% of limited liability company interests owned by MPT Development
Services, Inc. MPT of Comal County Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc. MPT of
Mesquite Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT of Laredo Hospital, LLC    DE   
100% of limited liability company interests owned by MPT Development Services,
Inc. MPT of Provo Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc. MPT of Casper Hospital, LLC   
DE    100% of limited liability company interests owned by MPT Development
Services, Inc. MPT of Prescott Valley, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Brownsville,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Las Cruces, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Prescott
Valley Hospital, LLC    DE    100% of limited liability company interests owned
by MPT Development Services, Inc. MPT of Brownsville Hospital, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.
MPT of Las Cruces Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc.

 

* Dissolution in process



--------------------------------------------------------------------------------

Schedule 4.23(a)

Properties

 

    

Property

  

Owner/Ground Lessor/Mortgagor

   Capacity 1    Desert Valley Hospital    MPT of Victorville, LLC    Mortgagee
2    Northern California Rehabilitation Hospital    MPT of Redding, LLC    Owner
3    Chino Valley Medical Center    MPT of Chino, LLC    Mortgagee 4    Vibra
Specialty Hospital of Dallas    MPT of Dallas LTACH, L.P.    Owner 5    Vibra
Specialty Hospital of Portland    MPT of Portland, LLC    Owner 6    San Antonio
Warm Springs Rehabilitation Hospital    MPT of Warm Springs, L.P.    Owner* 7   
Warm Springs Rehabilitation Hospital of Victoria    MPT of Victoria, L.P.   
Owner 8    Warm Springs Specialty Hospital of Luling    MPT of Luling, L.P.   
Owner 9    Huntington Beach Hospital    MPT of Huntington Beach, L.P.    Owner
10    West Anaheim Medical Center    MPT of West Anaheim, L.P.    Owner 11    La
Palma Intercommunity Hospital    MPT of La Palma, L.P.    Owner 12    Paradise
Valley Hospital    MPT of Paradise Valley, L.P.    Owner 13    Paradise Valley
Hospital    MPT of Southern California, L.P.    Mortgagee 14    Shasta Regional
Medical Center    MPT of Shasta, L.P.    Owner 15    New Bedford Rehabilitation
Hospital    4499 Acushnet Avenue, LLC    Owner 16    North Valley Rehabilitation
Hospital    8451 Pearl Street, LLC    Owner 17    Vibra Hospital of Southeastern
Michigan    MPT of Detroit, LLC    Owner 18    Garden Grove Medical Center   
MPT of Garden Grove Hospital, LLC    Owner 19    Garden Grove MOB    MPT of
Garden Grove MOB, LLC    Owner



--------------------------------------------------------------------------------

20    Cornerstone Hospital of Bossier City    MPT of Bossier City, LLC    Owner
21    Cornerstone Hospital of Southeast Arizona    MPT of Tucson, LLC    Owner
22    Cornerstone Hospital of Houston - Clear Lake    MPT of Webster, L.P.   
Owner 23    Mountain View Hospital    MPT of Mountain View, LLC    Owner* 24   
Pioneer Valley Hospital    MPT of West Valley City, LLC    Owner 25    Poplar
Bluff Regional Medical Center-North    MPT of Poplar Bluff, LLC    Owner 26   
Sunrise Rehabilitation Hospital    MPT of Ft. Lauderdale, LLC    Owner 27   
HealthSouth Rehabilitation Hospital of Fayetteville    MPT of Fayetteville, LLC
   Owner 28    Healthsouth Rehabilitation Hospital of Petersburg    MPT of
Petersburg, LLC    Owner 29    North Cypress Medical Center    MPT of North
Cypress, L.P.    Owner 30    Wesley Rehabilitation Hospital    Wichita Health
Associates, Limited Partnership    Owner 31    River Oaks Medical Center    MPT
of Twelve Oaks, L.P.    Owner 32    Monroe Hospital    MPT of Bloomington, LLC
   Owner 33    Bucks County Specialty Hospital    MPT of Bucks County, L.P.   
Owner 34    North Shore Specialty Hospital of Covington    MPT of Covington, LLC
   Owner 35    Long-Term Acute Care Hospital of Denham Springs    MPT of Denham
Springs, LLC    Owner 36    Healthtrax Wellness Center - Warwick    MPT of
Warwick, LLC    Owner 37    Healthtrax Wellness Center - Providence    MPT of
Providence, LLC    Owner 38    Healthtrax Wellness Center - Springfield    MPT
of Springfield, LLC    Owner 39    San Dimas Community Hospital    MPT of San
Dimas Hospital, LP    Owner 40    San Dimas Medical Office Buildings    MPT of
San Dimas Hospital, LLC    Owner



--------------------------------------------------------------------------------

41    Healthtrax Wellness Center - Enfield    MPT of Enfield, LLC    Owner 42   
Healthtrax Wellness Center - Newington    MPT of Newington, LLC    Owner 43   
Healthtrax Wellness Center - Bristol    MPT of Bristol, LLC    Owner 44   
Marlboro Park Hospital    MPT of Bennettsville, LLC    Owner 45    Chesterfield
General Hospital    MPT of Cheraw, LLC    Owner 46    Reliant Rehabilitation
Hospital North Texas    MPT of Richardson, L.P.    Owner 47    Reliant
Rehabilitation Hospital Central Texas    MPT of Round Rock, L.P.    Owner 48   
Reliant Rehabilitation Hospital North Houston    MPT of Shenandoah, L.P.   
Owner 49    Hill Regional Hospital    MPT of Hillsboro, L.P.    Owner 50   
Florence Hospital at Anthem    MPT of Florence, LLC    Owner 51    Gilbert
Hospital    MPT of Gilbert, LLC    Owner 52    Triumph Hospital Clear Lake   
MPT of Clear Lake, L.P.    Owner 53    Triumph Hospital Tomball    MPT of
Tomball, L.P.    Owner 54    Atrium Medical Center    MPT of Corinth, L.P.   
Owner 55    Bayonne Medical Center    MPT of Bayonne, LLC    Owner 56   
Alvarado Hospital    MPT of Alvarado, L.P.    Owner 57    Triumph Northland
LTACH Hospital    MPT of Kansas City, LLC    Owner 58    Vibra Desoto    MPT of
Desoto, LLC    Owner 59    Warm Spring Specialty Hospital of New Braunfels   
MPT of New Braunfels, LLC    Owner 60    Baptist Health System - Hausman    MPT
of Hausman, LLC    Owner 61    Baptist Health System - Overlook Parkway    MPT
of Overlook Parkway, LLC    Owner 62    Baptist Health System - Westover Hills
   MPT of Westover Hills, LLC    Owner



--------------------------------------------------------------------------------

63    Hoboken University Medical Center    MPT of Hoboken Real Estate, LLC   
Owner 64    Advanced Care Hospital of Northern Colorado    MPT of Johnstown, LLC
   Owner 65    Northern Colorado Rehabilitation Hospital    MPT of Johnstown,
LLC    Owner 66    Southwest Idaho Advanced Care Hospital    MPT of Boise, LLC
   Owner 67    Advanced Care Hospital of Montana    MPT of Billings, LLC   
Owner 68    Greenwood Regional Rehabilitation Hospital    MPT of Greenwood, LLC
   Owner 69    Mesquite Specialty Hospital    MPT of Mesquite, LLC    Owner 70
   Mesquite Rehabilitation Institute    MPT of Mesquite, LLC    Owner 71   
Laredo Specialty Hospital    MPT of Laredo, LLC    Owner 72    Utah Valley
Specialty Hospital    MPT of Provo, LLC    Owner 73    Elkhorn Valley
Rehabilitation Hospital    MPT of Casper, LLC    Owner* 74    Mountain Valley
Regional Rehabilitation Hospital    MPT of Prescott Valley, LLC    Mortgagee 75
   South Texas Rehabilitation Hospital    MPT of Brownsville, LLC    Mortgagee
76    Advanced Care Hospital of Southern New Mexico    MPT of Las Cruces, LLC   
Mortgagee 77    Rehabilitation Hospital of Southern New Mexico    MPT of Las
Cruces, LLC    Mortgagee 78    Northern Idaho Advanced Care Hospital    MPT of
Post Falls, LLC    Owner 79    New Braunfels Regional Rehabilitation Hospital   
MPT of Comal County, LLC    Owner

 

* Property subject to ground lease

** Indirect owner



--------------------------------------------------------------------------------

Schedule 4.23(b)

Unencumbered Properties at Closing

 

     Property    Owner/Ground Lessor/Mortgagor    Capacity 1    Desert Valley
Hospital    MPT of Victorville, LLC    Mortgagee 2    Northern California
Rehabilitation Hospital    MPT of Redding, LLC    Owner 3    Chino Valley
Medical Center    MPT of Chino, LLC    Mortgagee 4    Vibra Specialty Hospital
of Dallas    MPT of Dallas LTACH, L.P.    Owner 5    Vibra Specialty Hospital of
Portland    MPT of Portland, LLC    Owner 6    San Antonio Warm Springs
Rehabilitation Hospital    MPT of Warm Springs, L.P.    Owner* 7    Warm Springs
Rehabilitation Hospital of Victoria    MPT of Victoria, L.P.    Owner 8    Warm
Springs Specialty Hospital of Luling    MPT of Luling, L.P.    Owner 9   
Huntington Beach Hospital    MPT of Huntington Beach, L.P.    Owner 10    West
Anaheim Medical Center    MPT of West Anaheim, L.P.    Owner 11    La Palma
Intercommunity Hospital    MPT of La Palma, L.P.    Owner 12    Paradise Valley
Hospital    MPT of Paradise Valley, L.P.    Owner 13    Shasta Regional Medical
Center    MPT of Shasta, L.P.    Owner 14    New Bedford Rehabilitation Hospital
   4499 Acushnet Avenue, LLC    Owner 15    North Valley Rehabilitation Hospital
   8451 Pearl Street, LLC    Owner 16    Vibra Hospital of Southeastern Michigan
   MPT of Detroit, LLC    Owner 17    Garden Grove Medical Center    MPT of
Garden Grove Hospital, LLC    Owner 18    Garden Grove MOB    MPT of Garden
Grove MOB, LLC    Owner 19    Cornerstone Hospital of Bossier City    MPT of
Bossier City, LLC    Owner 20    Cornerstone Hospital of Southeast Arizona   
MPT of Tucson, LLC    Owner 21    Cornerstone Hospital of Houston - Clear Lake
   MPT of Webster, L.P.    Owner 22    Mountain View Hospital    MPT of Mountain
View, LLC    Owner **



--------------------------------------------------------------------------------

23    Pioneer Valley Hospital    MPT of West Valley City, LLC    Owner 24   
Poplar Bluff Regional Medical Center-North    MPT of Poplar Bluff, LLC    Owner
25    Sunrise Rehabilitation Hospital    MPT of Ft. Lauderdale, LLC    Owner 26
   HealthSouth Rehabilitation Hospital of Fayetteville    MPT of Fayetteville,
LLC    Owner 27    Healthsouth Rehabilitation Hospital of Petersburg    MPT of
Petersburg, LLC    Owner 28    Bucks County Specialty Hospital    MPT of Bucks
County, L.P.    Owner 29    North Shore Specialty Hospital of Covington    MPT
of Covington, LLC    Owner 30    Long-Term Acute Care Hospital of Denham Springs
   MPT of Denham Springs, LLC    Owner 31    Healthtrax Wellness Center -
Warwick    MPT of Warwick, LLC    Owner 32    Healthtrax Wellness Center -
Providence    MPT of Providence, LLC    Owner 33    Healthtrax Wellness Center -
Springfield    MPT of Springfield, LLC    Owner 34    San Dimas Community
Hospital    MPT of San Dimas Hospital, LP    Owner 35    San Dimas Medical
Office Buildings    MPT of San Dimas Hospital, LLC    Owner 36    Healthtrax
Wellness Center - Enfield    MPT of Enfield, LLC    Owner 37    Healthtrax
Wellness Center - Newington    MPT of Newington, LLC    Owner 38    Healthtrax
Wellness Center - Bristol    MPT of Bristol, LLC    Owner 39    Marlboro Park
Hospital    MPT of Bennettsville, LLC    Owner 40    Chesterfield General
Hospital    MPT of Cheraw, LLC    Owner 41    Reliant Rehabilitation Hospital
North Texas    MPT of Richardson, L.P.    Owner 42    Reliant Rehabilitation
Hospital Central Texas    MPT of Round Rock, L.P.    Owner 43    Reliant
Rehabilitation Hospital North Houston    MPT of Shenandoah, L.P.    Owner 44   
Hill Regional Hospital    MPT of Hillsboro, L.P.    Owner 45    Florence
Hospital at Anthem    MPT of Florence, LLC    Owner



--------------------------------------------------------------------------------

46    Gilbert Hospital    MPT of Gilbert, LLC    Owner 47    Triumph Hospital
Clear Lake    MPT of Clear Lake, L.P.    Owner 48    Triumph Hospital Tomball   
MPT of Tomball, L.P.    Owner 49    Atrium Medical Center    MPT of Corinth,
L.P.    Owner 50    Bayonne Medical Center    MPT of Bayonne, LLC    Owner 51   
Alvarado Hospital    MPT of Alvarado, L.P.    Owner 52    Vibra Desoto    MPT of
Desoto, LLC    Owner 53    Warm Spring Specialty Hospital of New Braunfels   
MPT of New Braunfels, LLC    Owner 54    Baptist Health System - Hausman    MPT
of Hausman, LLC    Owner 55    Baptis Health System - Overlook Parkway    MPT of
Overlook Parkway, LLC    Owner 56    Baptist Health System - Westover Hills   
MPT of Westover Hills, LLC    Owner 57    Hoboken University Medical Center   
MPT of Hoboken Real Estate, LLC    Owner 58    Wesley Rehabilitation Hospital   
Wichita Health Associates Limited Partnership    Owner 59    Advanced Care
Hospital of Northern Colorado    MPT of Johnstown, LLC    Owner 60    Northern
Colorado Rehabilitation Hospital    MPT of Johnstown, LLC    Owner 61   
Southwest Idaho Advanced Care Hospital    MPT of Boise, LLC    Owner 62   
Advanced Care Hospital of Montana    MPT of Billings, LLC    Owner 63   
Greenwood Regional Rehabilitation Hospital    MPT of Greenwood, LLC    Owner 64
   Mesquite Specialty Hospital    MPT of Mesquite, LLC    Owner 65    Mesquite
Rehabilitation Institute    MPT of Mesquite, LLC    Owner 66    Laredo Specialty
Hospital    MPT of Laredo, LLC    Owner 67    Utah Valley Specialty Hospital   
MPT of Provo, LLC    Owner



--------------------------------------------------------------------------------

68    Elkhorn Valley Rehabilitation Hospital    MPT of Casper, LLC    Owner* 69
   Mountain Valley Regional Rehabilitation Hospital    MPT of Prescott Valley,
LLC    Mortgagee 70    South Texas Rehabilitation Hospital    MPT of
Brownsville, LLC    Mortgagee 71    Advanced Care Hospital of Southern New
Mexico    MPT of Las Cruces, LLC    Mortgagee 72    Rehabilitation Hospital of
Southern New Mexico    MPT of Las Cruces, LLC    Mortgagee 73    Northern Idaho
Advanced Care Hospital    MPT of Post Falls, LLC    Owner 74    New Braunfels
Regional Rehabilitation Hospital    MPT of Comal County, LLC    Owner

 

* Property subject to ground lease

** Indirect owner



--------------------------------------------------------------------------------

Schedule 4.23(c)

Initial Unencumbered Properties

 

1    Desert Valley Hospital    MPT of Victorville, LLC    Mortgagee 2   
Northern California Rehabilitation Hospital    MPT of Redding, LLC    Owner 3   
Chino Valley Medical Center    MPT of Chino, LLC    Mortgagee 4    Vibra
Specialty Hospital of Dallas    MPT of Dallas LTACH, L.P.    Owner 5    Vibra
Specialty Hospital of Portland    MPT of Portland, LLC    Owner 6    San Antonio
Warm Springs Rehabilitation Hospital    MPT of Warm Springs, L.P.    Owner* 7   
Warm Springs Rehabilitation Hospital of Victoria    MPT of Victoria, L.P.   
Owner 8    Warm Springs Specialty Hospital of Luling    MPT of Luling, L.P.   
Owner 9    Huntington Beach Hospital    MPT of Huntington Beach, L.P.    Owner
10    West Anaheim Medical Center    MPT of West Anaheim, L.P.    Owner 11    La
Palma Intercommunity Hospital    MPT of La Palma, L.P.    Owner 12    Paradise
Valley Hospital    MPT of Paradise Valley, L.P.    Owner 13    Shasta Regional
Medical Center    MPT of Shasta, L.P.    Owner 14    New Bedford Rehabilitation
Hospital    4499 Acushnet Avenue, LLC    Owner 15    North Valley Rehabilitation
Hospital    8451 Pearl Street, LLC    Owner 16    Vibra Hospital of Southeastern
Michigan    MPT of Detroit, LLC    Owner 17    Garden Grove Medical Center   
MPT of Garden Grove Hospital, LLC    Owner 18    Garden Grove MOB    MPT of
Garden Grove MOB, LLC    Owner 19    Cornerstone Hospital of Bossier City    MPT
of Bossier City, LLC    Owner 20    Cornerstone Hospital of Southeast Arizona   
MPT of Tucson, LLC    Owner 21    Cornerstone Hospital of Houston - Clear Lake
   MPT of Webster, L.P.    Owner 22    Mountain View Hospital    MPT of Mountain
View, LLC    Owner**



--------------------------------------------------------------------------------

23    Pioneer Valley Hospital    MPT of West Valley City, LLC    Owner 24   
Poplar Bluff Regional Medical Center-North    MPT of Poplar Bluff, LLC    Owner
25    Sunrise Rehabilitation Hospital    MPT of Ft. Lauderdale, LLC    Owner 26
   Healthsouth Rehabilitation Hospital of Petersburg    MPT of Petersburg, LLC
   Owner 27    Bucks County Specialty Hospital    MPT of Bucks County, L.P.   
Owner 28    North Shore Specialty Hospital of Covington    MPT of Covington, LLC
   Owner 29    Long-Term Acute Care Hospital of Denham Springs    MPT of Denham
Springs, LLC    Owner 30    Healthtrax Wellness Center - Warwick    MPT of
Warwick, LLC    Owner 31    Healthtrax Wellness Center - Providence    MPT of
Providence, LLC    Owner 32    Healthtrax Wellness Center - Springfield    MPT
of Springfield, LLC    Owner 33    San Dimas Community Hospital    MPT of San
Dimas Hospital, LP    Owner 34    San Dimas Medical Office Buildings    MPT of
San Dimas Hospital, LLC    Owner 35    Healthtrax Wellness Center - Enfield   
MPT of Enfield, LLC    Owner 36    Healthtrax Wellness Center - Newington    MPT
of Newington, LLC    Owner 37    Healthtrax Wellness Center - Bristol    MPT of
Bristol, LLC    Owner 38    Marlboro Park Hospital    MPT of Bennettsville, LLC
   Owner 39    Chesterfield General Hospital    MPT of Cheraw, LLC    Owner 40
   Reliant Rehabilitation Hospital North Texas    MPT of Richardson, L.P.   
Owner 41    Reliant Rehabilitation Hospital Central Texas    MPT of Round Rock,
L.P.    Owner 42    Reliant Rehabilitation Hospital North Houston    MPT of
Shenandoah, L.P.    Owner 43    Hill Regional Hospital    MPT of Hillsboro, L.P.
   Owner 44    Florence Hospital at Anthem    MPT of Florence, LLC    Owner 45
   Gilbert Hospital    MPT of Gilbert, LLC    Owner 46    Triumph Hospital Clear
Lake    MPT of Clear Lake, L.P.    Owner



--------------------------------------------------------------------------------

47    Triumph Hospital Tomball    MPT of Tomball, L.P.    Owner 48    Atrium
Medical Center    MPT of Corinth, L.P.    Owner 49    Bayonne Medical Center   
MPT of Bayonne, LLC    Owner 50    Alvarado Hospital    MPT of Alvarado, L.P.   
Owner 51    Advanced Care Hospital of Northern Colorado    MPT of Johnstown, LLC
   Owner 52    Northern Colorado Rehabilitation Hospital    MPT of Johnstown,
LLC    Owner 53    Elkhorn Valley Rehabilitation Hospital    MPT of Casper, LLC
   Owner 54    Advanced Care Hospital of Montana    MPT of Billings, LLC   
Owner 55    Southwest Idaho Advanced Care Hospital    MPT of Boise, LLC    Owner
56    Utah Valley Specialty Hospital    MPT of Provo, LLC    Owner 57    Laredo
Specialty Hospital    MPT of Laredo, LLC    Owner 58    Mesquite Specialty
Hospital    MPT of Mesquite, LLC    Owner 59    Mesquite Rehabilitation
Institute    MPT of Mesquite, LLC    Owner 60    Greenwood Regional
Rehabilitation Hospital    MPT of Greenwood, LLC    Owner 61    Mountain Valley
Regional Rehabilitation Hospital    MPT of Prescott Valley, LLC    Mortgagee 62
   South Texas Rehabilitation Hospital    MPT of Brownsville, LLC    Mortgagee
63    Advanced Care Hospital of Southern New Mexico    MPT of Las Cruces, LLC   
Mortgagee 64    Rehabilitation Hospital of Southern New Mexico    MPT of Las
Cruces, LLC    Mortgagee 65    Northern Idaho Advanced Care Hospital    MPT of
Post Falls, LLC    Owner 66    New Braunfels Regional Rehabilitation Hospital   
MPT of Comal County, LLC    Owner

 

* Property subject to ground lease

** Indirect owner



--------------------------------------------------------------------------------

Schedule 7.2(d)

Existing Indebtedness

 

MPT Entity

  

Indebtedness

   Amount   MPT of North Cypress, L.P.    Colonial Bank, N.A. Revolving Line of
Credit    Up to $ 42,000,000       (consisting of Indebtedness as defined in
sections (a) and (i) of the definition thereof in the Credit Agreement)   
Northland Mortgage Loan    40/86 Mortgage Capital, Inc.    $ 14,429,270   



--------------------------------------------------------------------------------

Schedule 7.3(f)

Existing Liens

 

MPT of North Cypress, L.P.   Lien on North Cypress Real Property MPT of Kansas
City, LLC   Lien on Northland Real Property



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

FORM OF GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of March 9, 2012, among MEDICAL PROPERTIES TRUST,
INC., a Maryland corporation (“Holdings”), and each of the other signatories
hereto (together with any other entity that may become a party hereto as
provided herein the “Subsidiary Guarantors,” and together with Holdings, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the banks, financial
institutions and other entities (the “Lenders”) from time to time party as
Lenders to the Term Loan Agreement, dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among MPT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), Holdings, the Lenders, the Administrative
Agent and ROYAL BANK OF CANADA, as syndication agent (in such capacity, the
“Syndication Agent”).

RECITALS

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the Loans under the Credit Agreement, will be used to
finance the working capital needs and for other general corporate purposes of
the Borrower and the Guarantors, including permitted acquisitions and repayment
of debt;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the Loans under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Credit Parties.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce the Agents and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Loans to the
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Credit Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
to any Agent, Lender or Indemnitee, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents or any other document made, delivered or
given in connection therewith or pursuant thereto, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, attorney’s fees and legal
expenses) or otherwise (including interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

“Guaranteed Obligations”: collectively, (a) the Borrower Obligations and (b) the
Guarantor Obligations.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Credit Agreement which may
arise under or in connection with this Agreement (including Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, attorney’s fees and legal
expenses) or otherwise (including all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding).

“Indemnitee”: as defined in Section 10.5 of the Credit Agreement.

“Organizational Documents”: as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, or its certificate of formation and
its partnership agreement if a partnership, its limited liability company
agreement if a limited liability company, or other organizational or governing
documents of such person.

 

-2-



--------------------------------------------------------------------------------

“Unasserted Obligations”: shall mean, at any time, Guaranteed Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for the principal of interest on, and fees relating to, any Guaranteed
Obligations) in respect of which no claim or demand for payment has been made
(or, in the case of Guaranteed Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

1.2 Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Guarantor not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

(b) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Credit Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations. The Guarantors agree that this guarantee is
a guarantee of payment and performance and not of collection.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans under the Credit Agreement and other future
increases in the Borrower Obligations, whether or not any such

 

-3-



--------------------------------------------------------------------------------

increase is committed, contemplated or provided for by the Loan Documents on the
date hereof; provided, that (i) enforcement of such guarantee against such
Guarantor will be limited as necessary to limit the recovery under such
guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect, to the
fullest extent permitted by law, to the reimbursement and contribution rights
set forth in Section 2.2) and (ii) to the fullest extent permitted by applicable
law, the foregoing clause (i) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any equity interest in such Guarantor. Each
Guarantor shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 (other than
Unasserted Obligations) have been paid in full, and all commitments to extend
credit under the Credit Agreement have terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans under the Credit Agreement
and remain enforceable as to all Borrower Obligations that survive such
repayment, termination and release and (iii) shall be released when and as set
forth in Section 5.15.

(d) No payment (other than payment in full of all the Guaranteed Obligations)
made by the Borrower, any of the Guarantors, any other guarantor or any other
Person or received or collected by any Credit Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.

2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Guarantor or is received or collected
on account of the Borrower Obligations from any Guarantor:

(a) Such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Guaranteed Obligations, (i) to demand and enforce reimbursement for
the full amount of such payment from the Borrower and (ii) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets (net of
their liabilities, other than Guaranteed Obligations) and any other equitable
considerations deemed appropriate by the court.

 

-4-



--------------------------------------------------------------------------------

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against the Borrower or any other Guarantor under
Section 2.2(a), such Guarantor shall be entitled, subject to and upon payment in
full of all outstanding Guaranteed Obligations, to be subrogated (equally and
ratably with all other Guarantors entitled to reimbursement from the Borrower or
contribution from any other Guarantor under Section 2.2(a)) to any interest that
may then be held by the Administrative Agent upon any collateral granted to it
for the Guaranteed Obligations, if any. To the fullest extent permitted under
applicable law, such right of subrogation shall be enforceable solely against
the Borrower and the Guarantors, and not against the Credit Parties, and neither
the Administrative Agent nor any Credit Party shall have any duty whatsoever to
warrant, ensure or protect any such right of subrogation or to obtain, perfect,
maintain, hold, enforce or retain any collateral for any purpose related to any
such right of subrogation. If subrogation is demanded in writing by any
Guarantor, then (subject to and upon payment in full of all outstanding
Guaranteed Obligations) the Administrative Agent shall deliver to the Guarantors
making such demand, or to a representative of such Guarantors or of the
Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever interest the Administrative Agent then may hold
in whatever collateral may then exist that was not previously released or
disposed of by the Administrative Agent.

(c) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Guaranteed Obligations made by it or received
shall be fully subordinated in all respects to the prior payment in full of all
of the Guaranteed Obligations. Until payment in full of the Guaranteed
Obligations, no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Guaranteed Obligations. If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Credit Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.

(d) The obligations of the Guarantors under the Loan Documents, including their
liability for the Guaranteed Obligations are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Credit Party against
any Guarantor. The Credit Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

(e) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and

 

-5-



--------------------------------------------------------------------------------

enforcement of such rights shall be subject to this Section 2.2 and (ii) to the
fullest extent permitted by applicable law, neither the Administrative Agent nor
any Credit Party shall ever have any duty or liability whatsoever in respect of
any such right.

2.3 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Credit Party may be
rescinded by such Credit Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Credit Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, amended and restated, supplemented,
replaced, refinanced, otherwise modified or terminated, in whole or in part, as
the Administrative Agent (or the requisite Credit Parties) may deem advisable
from time to time, and any cash collateral security, guarantee or right of
offset at any time held by any Credit Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Credit
Party shall have any obligation to protect, secure, perfect or insure any Lien
on cash collateral held by it pursuant to Section 8 of the Credit Agreement, if
any, except to the extent required by applicable law. Each Guarantor hereby
acknowledges and agrees that the Administrative Agent and the Credit Parties may
at any time or from time to time, with or without the consent of, or notice to,
Guarantors or any of them:

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Guaranteed Obligations;

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

(c) amend or modify, in any manner whatsoever, the Loan Documents;

(d) extend or waive the time for any Loan Party’s performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(e) take and hold collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent and the Credit Parties have been granted a Lien, to secure
any Guaranteed Obligations;

(f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Loan Party to the Administrative Agent or any
Credit Party;

 

-6-



--------------------------------------------------------------------------------

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Loan Party are subordinated to the claims of the Administrative Agent and the
Credit Parties; and/or

(h) apply any sums by whomever paid or however realized to any amounts owing by
any Guarantor or any Loan Party to the Administrative Agent or any Credit Party
in such manner as the Administrative Agent or any Credit Party shall determine
in its discretion.

The Administrative Agent and the Credit Parties shall not incur any liability to
Guarantors as a result thereof, and no such action shall impair or release the
Guaranteed Obligations of Guarantors or any of them under this Agreement.

2.4 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Credit Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Credit Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed, to the fullest extent permitted by applicable law, as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, genuineness, regularity, enforceability or any future
amendment of, or change in the Credit Agreement or any other Loan Document, any
of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Credit Party, (b) the absence of any action to enforce this
Agreement or any other Loan Document or the waiver or consent by the
Administrative Agent and/or the Credit Parties with respect to any of the
provisions thereof, (c) the existence, value or condition of, or failure to
perfect its security interest in cash collateral granted pursuant to Section 8
of the Credit Agreement, if any, or any action, or the absence of any action, by
the Administrative Agent in respect thereof (including, without limitation, the
release of any such security), (d) the insolvency of any Loan Party, or (e) any
other action or circumstance whatsoever which might otherwise constitute a legal
or equitable discharge of the Borrower for the Borrower Obligations, a defense
of a surety or guarantor or a legal or equitable discharge of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Credit Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any cash collateral pledged pursuant to Section 8 of the
Credit Agreement, if any, or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Credit Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any Guarantor or any other Person or to realize upon any such
cash collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such cash collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express,

 

-7-



--------------------------------------------------------------------------------

implied or available as a matter of law, of any Credit Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall be reinstated
and shall remain in all respects enforceable to the extent that, at any time,
any payment of any of the Borrower Obligations is set aside, avoided or
rescinded or must otherwise be restored or returned by any Credit Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.

2.6 Demand by Agent or Lenders. In addition to the terms of the guarantee set
forth in this Section 2, and in no manner imposing any limitation on such terms,
it is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Guaranteed Obligations under the Credit Agreement
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders.

2.7 Enforcement. In no event shall the Administrative Agent have any obligation
(although it is entitled, at its option) to proceed against the Borrower or any
other Loan Party or any cash collateral pledged pursuant to Section 8 of the
Credit Agreement before seeking satisfaction from any or all of the Guarantors,
and the Administrative Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of the Administrative Agent’s rights
hereunder, to exercise any right or remedy which it may have against any
collateral, as a result of any Lien it may have as security for all or any
portion of the Guaranteed Obligations.

2.8 Waiver. In addition to the waivers contained in Section 2.4 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by the Administrative Agent or the Credit
Parties of, this Agreement. Guarantors hereby waive diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition or any other fact which
might increase the risk to Guarantors) with respect to any of the Guaranteed
Obligations or all other demands whatsoever and waive the benefit of all
provisions of law which are or might be in conflict with the terms of this
Agreement. Guarantors represent, warrant and jointly and severally agree that,
as of the date of this Agreement, their obligations under this Agreement are not
subject to any offsets or defenses against the Administrative Agent or the
Credit Parties or any Loan Party of any kind. Guarantors further jointly and
severally agree that their obligations under this Agreement shall not be subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Credit Party or against any Loan Party of any kind which may arise in the
future except for those arising by operation of law.

 

-8-



--------------------------------------------------------------------------------

2.9 Severability, etc. It is the intention and agreement of each Guarantor, the
Administrative Agent and the Credit Parties that the obligations of each
Guarantor under this Agreement shall be valid and enforceable against such
Guarantors to the maximum extent permitted by applicable law. Accordingly, if
any provision of this Agreement creating any obligation of the Guarantors in
favor of the Administrative Agent and the Credit Parties shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of each Guarantor, the Administrative Agent and the
Credit Parties that any balance of the obligation created by such provision and
all other obligations of the Guarantors to the Administrative Agent and the
Credit Parties created by other provisions of this Agreement shall remain valid
and enforceable. Likewise, if by final order a court of competent jurisdiction
shall declare any sums which the Administrative Agent and the Credit Parties may
be otherwise entitled to collect from the Guarantors under this Agreement to be
in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
obligations of the Guarantors under this Agreement, it is the stated intention
and agreement of each Guarantor and the Administrative Agent and the Credit
Parties that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Administrative Agent and the Credit
Parties from the Guarantors.

2.10 Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds as specified in the Credit Agreement.

2.11 Assurances. Each Guarantor hereby agrees, upon the written request of the
Administrative Agent or any Credit Party, to execute and deliver to the
Administrative Agent or such Credit Party, from time to time, any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or such Credit Party to cause this guarantee set forth in this Section 2
to be, become or remain valid and effective in accordance with its terms.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants to each Credit Party that:

3.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and each Credit Party shall be entitled to rely on each of them as
if they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.

3.2 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Guarantor’s full and exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Guarantor’s chief executive office or principal
residence, as the case may be, are specified on Schedule 2. On the

 

-9-



--------------------------------------------------------------------------------

date hereof, such Guarantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. Except as otherwise indicated
on Schedule 2, the jurisdiction of such Guarantor’s organization or formation is
required to maintain a public record showing the Guarantor to have been
organized or formed. On the date hereof, except as specified on Schedule 2, such
Guarantor has not changed its name, jurisdiction of organization, chief
executive office or its corporate or organizational structure in any way (e.g.
by merger, consolidation, change in corporate form or otherwise) within the past
five years. Such Guarantor has furnished to the Administrative Agent its
Organizational Documents as in effect as of a date which is recent to the date
hereof and long-form good standing certificate, or an equivalent certificate
issued by its jurisdiction of organization, as of a date which is recent to the
date hereof.

3.3 Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of the guarantee set forth in Section 2, and
all other Loan Documents and all instruments and documents to be delivered by
each Guarantor hereunder and under the Credit Agreement are within such
Guarantor’s power, have been duly authorized by all necessary or proper action,
including the consent of stockholders where required, are not in contravention
of any provision of such Guarantor’s Organizational Documents, do not violate
any law or regulation, or any order or decree of any Governmental Authority, do
not conflict with or result in the breach of, or constitute a default under, or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Guarantor is a party or by which any Guarantor or any of its property
is bound, do not result in the creation or imposition of any Lien upon any of
the property of any Guarantor, all of which have been duly obtained, made or
complied with prior to the Closing Date. On or prior to the Closing Date, this
Agreement and each of the Loan Documents to which any Guarantor is a party shall
have been duly executed and delivered for the benefit of or on behalf of such
Guarantor, and each shall then constitute a legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms.

3.4 Survival. The representations and warranties set forth in this Section 3
shall survive the execution and delivery of this Agreement.

SECTION 4. COVENANTS

4.1 Covenants in Credit Agreement. Each Guarantor covenants and agrees with the
Credit Parties that, from and after the date of this Agreement until this
Agreement is terminated pursuant to Section 5.15, that such Guarantor shall
take, or refrain from taking, as the case may be, each action that is necessary
to be taken or not taken, so that no breach of the covenants in the Credit
Agreement pertaining to actions to be taken, or not taken, by such Guarantor
will result.

SECTION 5. MISCELLANEOUS

5.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

5.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing; provided further that
notices to the Administrative Agent shall be addressed as follows, or to such
other address as may be hereafter notified by the Administrative Agent:

 

Administrative Agent:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 40th Floor

New York, NY 10179

   Attention: Brendan Poe    Telecopy: (646) 534-0574    Telephone: (212)
622-8173

5.3 No Waiver by Course of Conduct; Cumulative Remedies. No Credit Party shall
by any act (except by a written instrument pursuant to Section 5.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Credit Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Credit Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Credit Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

5.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay, or reimburse the Administrative Agent for, all
its reasonable documented out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including the reasonable
documented out-of-pocket fees and disbursements of counsel to the Administrative
Agent.

(b) Each Guarantor agrees to pay, and to save the Credit Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Credit Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs,

 

-11-



--------------------------------------------------------------------------------

expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement on the terms set forth in Section 10.5 of the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Guaranteed
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

5.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Credit
Parties and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Guarantor
shall be void.

5.6 Set-Off. Each Guarantor hereby irrevocably authorizes each Credit Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Credit Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as such Credit Party may elect, against and on account of the obligations and
liabilities of such Guarantor to such Credit Party hereunder and claims of every
nature and description of such Credit Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Credit Party may elect, whether or not any Credit
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. Each Credit Party shall notify such
Guarantor promptly of any such set-off and the application made by such Credit
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Credit Party under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Credit Party may have.

5.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

5.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-12-



--------------------------------------------------------------------------------

5.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors and the Credit Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Credit Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

5.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

5.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the non
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

5.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Credit Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Credit Parties, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

-13-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.

5.14 Additional Guarantors; Supplements to Schedules.

(a) Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

(b) The Guarantors shall deliver to the Administrative Agent supplements to the
Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof promptly after the occurrence of any such changes, unless
otherwise specified herein. Such Supplements shall become part of this Agreement
as of the date of delivery to the Administrative Agent.

5.15 Termination.

(a) At such time as the Loans and all other Guaranteed Obligations (other than
Unasserted Obligations) have been paid in full, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

(b) Any obligations of a Subsidiary Guarantor hereunder shall be released at
such time such Subsidiary Guarantor is dissolved; provided that any property of
such Subsidiary Guarantor has been disposed of in a transaction permitted by the
Credit Agreement.

5.16 WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

5.17 Credit Parties. By entering into this Agreement, each of the Credit Parties
agrees to be bound by the terms of the Loan Documents, including, without
limitation, Section 10 of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

-14-



--------------------------------------------------------------------------------

MEDICAL PROPERTIES TRUST, INC. By:  

 

  Name:   R. Steven Hamner   Title:  

Executive Vice President and

Chief Financial Officer

MEDICAL PROPERTIES TRUST, LLC By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

  By:  

 

    Name:   R. Steven Hamner     Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF VICTORVILLE, LLC

MPT OF BUCKS COUNTY, LLC

MPT OF BLOOMINGTON, LLC

MPT OF COVINGTON, LLC

MPT OF DENHAM SPRINGS, LLC

MPT OF REDDING, LLC

MPT OF CHINO, LLC

MPT OF DALLAS LTACH, LLC

MPT OF PORTLAND, LLC

MPT OF WARM SPRINGS, LLC

MPT OF VICTORIA, LLC

MPT OF LULING, LLC

MPT OF HUNTINGTON BEACH, LLC

MPT OF WEST ANAHEIM, LLC

MPT OF LA PALMA, LLC

MPT OF PARADISE VALLEY, LLC

MPT OF SOUTHERN CALIFORNIA, LLC

MPT OF TWELVE OAKS, LLC

MPT OF SHASTA, LLC

MPT OF WEBSTER, LLC

MPT OF TUCSON, LLC

MPT OF BOSSIER CITY, LLC

MPT OF WEST VALLEY CITY, LLC

MPT OF IDAHO FALLS, LLC

MPT OF POPLAR BLUFF, LLC

MPT OF BENNETTSVILLE, LLC

MPT OF DETROIT, LLC

MPT OF BRISTOL, LLC

MPT OF NEWINGTON, LLC

MPT OF ENFIELD, LLC

MPT OF PETERSBURG, LLC

MPT OF FAYETTEVILLE, LLC

4499 ACUSHNET AVENUE, LLC

8451 PEARL STREET, LLC

MPT OF GARDEN GROVE HOSPITAL, LLC

MPT OF GARDEN GROVE MOB, LLC

MPT OF SAN DIMAS HOSPITAL, LLC

MPT OF SAN DIMAS MOB, LLC

MPT OF CHERAW, LLC

MPT OF FT. LAUDERDALE, LLC.

MPT OF PROVIDENCE, LLC

MPT OF SPRINGFIELD, LLC

MPT OF WARWICK, LLC

MPT OF RICHARDSON, LLC

MPT OF ROUND ROCK, LLC

MPT OF SHENANDOAH, LLC

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF HILLSBORO, LLC

MPT OF FLORENCE, LLC

MPT OF CLEAR LAKE, LLC

MPT OF TOMBALL, LLC

MPT OF GILBERT, LLC

MPT OF CORINTH, LLC

MPT OF BAYONNE, LLC

MPT OF ALVARADO, LLC

MPT OF DESOTO, LLC

MPT OF HAUSMAN, LLC

MPT OF HOBOKEN HOSPITAL, LLC

MPT OF HOBOKEN REAL ESTATE, LLC

MPT OF OVERLOOK PARKWAY, LLC

MPT OF NEW BRAUNFELS, LLC

MPT OF WESTOVER HILLS, LLC

MPT OF WICHITA, LLC

MPT OF JOHNSTOWN, LLC

MPT OF POST FALLS, LLC

MPT OF BOISE, LLC

MPT OF BILLINGS, LLC

MPT OF GREENWOOD, LLC

MPT OF COMAL COUNTY, LLC

MPT OF MESQUITE, LLC

MPT OF LAREDO, LLC

MPT OF PROVO, LLC

MPT OF CASPER, LLC

MPT OF PRESCOTT VALLEY, LLC

MPT OF BROWNSVILLE, LLC

MPT OF LAS CRUCES, LLC

 

By:  

MPT OPERATING PARTNERSHIP, L.P.,

sole member of each of the above entities

  By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

    By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

      By:  

 

        Name:   R. Steven Hamner         Title:   Executive Vice President      
  and Chief Financial Officer

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF BUCKS COUNTY, L.P. By:   MPT OF BUCKS COUNTY, LLC, its general partner  
By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF DALLAS LTACH, L.P. By:   MPT OF DALLAS LTACH, LLC, its general partner  
By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC

its sole member

MPT OF WARM SPRINGS, L.P. By:   MPT OF WARM SPRINGS, LLC, its general partner  
By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF VICTORIA, L.P. By:   MPT OF VICTORIA, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF LULING, L.P. By:   MPT OF LULING, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF HUNTINGTON BEACH, L.P. By:  

MPT OF HUNTINGTON BEACH, LLC,

its general partner

  By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF WEST ANAHEIM, L.P. By:   MPT OF WEST ANAHEIM, LLC, its general partner  
By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF LA PALMA, L.P. By:   MPT OF LA PALMA, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF PARADISE VALLEY, L.P. By:   MPT OF PARADISE VALLEY, LLC, its general
partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF SOUTHERN CALIFORNIA, L.P. By:   MPT OF SOUTHERN CALIFORNIA, LLC, its
general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF TWELVE OAKS, L.P. By:   MPT OF TWELVE OAKS, LLC, its general partner  
By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF SHASTA, L.P. By:   MPT OF SHASTA, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF WEBSTER, L.P.

By:   MPT OF WEBSTER, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF GARDEN GROVE HOSPITAL, L.P. By:   MPT OF GARDEN GROVE HOSPITAL, LLC, its
general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

MPT OF GARDEN GROVE MOB, L.P. By:   MPT OF GARDEN GROVE MOB, LLC, its general
partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:  

MEDICAL PROPERTIES TRUST, INC,

its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF SAN DIMAS HOSPITAL, L.P. By:   MPT OF SAN DIMAS HOSPITAL, LLC, its
general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF SAN DIMAS MOB,
L.P. By:   MPT OF SAN DIMAS MOB, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF RICHARDSON,
L.P. By:   MPT OF RICHARDSON, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

   

By:

 

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF ROUND ROCK, L.P. By:   MPT OF ROUND ROCK, LLC, its general partner   By:
 

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF SHENANDOAH,
L.P. By:   MPT OF SHENANDOAH, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF HILLSBORO,
L.P. By:   MPT OF HILLSBORO, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

   

By:

 

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF CLEAR LAKE, L.P. By:   MPT OF CLEAR LAKE, LLC, its general partner   By:
 

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

    By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF TOMBALL, L.P.
By:   MPT OF TOMBALL, LLC, its general partner   By:   MPT OPERATING
PARTNERSHIP, L.P., its sole member     By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF CORINTH, L.P.
By:   MPT OF CORINTH, LLC, its general partner   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

   

By:

 

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

MPT OF ALVARADO, L.P. By:   MPT OF ALVARADO, LLC, its general partner   By:  
MPT OPERATING PARTNERSHIP, L.P., its sole member     By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF DESOTO, L.P.
By:   MPT OF DESOTO, LLC, its general partner   By:   MPT OPERATING PARTNERSHIP,
L.P., its sole member     By:  

MEDICAL PROPERTIES TRUST, LLC,

its general partner

      By:   MEDICAL PROPERTIES TRUST, INC, its sole member MPT OF MOUNTAIN VIEW
LLC By:   MPT OF IDAHO FALLS, LLC, its sole member   By:  

MPT OPERATING PARTNERSHIP, L.P.,

its sole member

   

By:

  MEDICAL PROPERTIES TRUST, LLC, its general partner       By:   MEDICAL
PROPERTIES TRUST, INC, its sole member

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

WICHITA HEALTH ASSOCIATES LIMITED PARTNERSHIP By:   MPT OF WICHITA, LLC, its
general partner   By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

By:

  MEDICAL PROPERTIES TRUST, LLC, its general partner       By:   MEDICAL
PROPERTIES TRUST, INC, its sole member         By:  

 

          Name:   R. Steven Hamner           Title:   Executive Vice President
and Chief Financial Officer

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Brendan M. Poe   Title:   Executive Director

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Annex I - Assumption Agreement

Schedule 1 - Notices

Schedule 2 - Guarantor Identification Information



--------------------------------------------------------------------------------

ANNEX I to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made
                                         (the “Additional Guarantor”), in favor
of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Medical Properties Trust, Inc. (“Holdings”), MPT Operating Partnership,
L.P. (the “Borrower”), the Lenders and the Administrative Agent have entered
into a Term Loan Agreement, dated as of March 9, 2012 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor), have entered into the
Guarantee Agreement, dated as of March 9, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Credit Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex I-A hereto is hereby added to the information set
forth in Schedules to the Guarantee Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ANNEX I-A to

Assumption Agreement

Supplements to Schedules

Supplement to Schedule 1

Supplement to Schedule 2



--------------------------------------------------------------------------------

Schedule 1

Notices

Notices may be delivered to any of the Guarantors at the following address:

 

[Guarantor]

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

Attention:   R. Steven Hamner Telecopy:   (205) 969-3756 Telephone:   (205)
969-3755



--------------------------------------------------------------------------------

Schedule 2

Guarantor Identification Information

 

Legal Name

  

Jurisdiction
of
Organization

  

Employer
Identification
Number

  

Chief Executive Office

Medical Properties Trust, Inc.    MD    20-0191742   

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

Medical Properties Trust, LLC    DE    34-1985135   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Victorville, LLC    DE    20-2486521   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bucks County, LLC    DE    20-2486602   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bucks County, L.P.    DE    20-2486672   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Covington, LLC    DE    20-2953603   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Denham Springs, LLC    DE    20-2953661   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Redding, LLC    DE    20-3072918   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Chino, LLC    DE    20-3363654   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Dallas LTACH, LLC    DE    20-4805632   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Dallas LTACH, L.P.    DE    20-4805835   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Portland, LLC    DE    20-5337217   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Warm Springs, LLC    DE    20-5714589   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Warm Springs, L.P.    DE    20-5714648   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Victoria, LLC    DE    20-5714694   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Victoria, L.P.    DE    20-5714747   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-3-



--------------------------------------------------------------------------------

MPT of Luling, LLC    DE    20-5714787   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Luling, L.P.    DE    20-5714819   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Huntington Beach, LLC    DE    20-5714848   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Huntington Beach, L.P.    DE    20-5714872   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of West Anaheim, LLC    DE    20-5714896   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of West Anaheim, L.P.    DE    20-5714924   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of La Palma, LLC    DE    20-5714958   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of La Palma, L.P.    DE    20-5714994   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Paradise Valley, LLC    DE    20-8798603   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Paradise Valley, L.P.    DE    20-8798655   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Southern California, LLC    DE    20-8963938   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Southern California, L.P.    DE    20-8963986   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Shasta, LLC    DE    26-0559841   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Shasta, L.P.    DE    26-0559876   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

4499 Acushnet Avenue, LLC    DE    20-2066562   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

8451 Pearl Street, LLC    DE    20-2066776   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bennettsville, LLC    DE    26-2518359   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bossier City, LLC    DE    26-2520505   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-4-



--------------------------------------------------------------------------------

MPT of Cheraw, LLC    DE    26-2518316   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Idaho Falls, LLC    DE    26-2518223   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Tucson, LLC    DE    26-2520552   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Webster, LLC    DE    26-2453275   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Webster, L.P.    DE    26-2453328   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Poplar Bluff, LLC    DE    26-2518397   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Providence, LLC    DE    26-2825405   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Springfield, LLC    DE    26-2825629   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Warwick, LLC    DE    26-2825704   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bristol, LLC    DE    26-2394024   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Enfield, LLC    DE    26-2394158   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of West Valley City, LLC    DE    26-2512723   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Ft. Lauderdale, LLC    DE    26-2399919   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Newington, LLC    DE    26-2394093   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Detroit, LLC    DE    26-2496457   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Petersburg, LLC    DE    26-2518270   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Fayetteville, LLC    DE    26-2406076   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-5-



--------------------------------------------------------------------------------

MPT of Garden Grove Hospital, LLC    DE    26-3002663   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Garden Grove Hospital, L.P.    DE    26-3002710   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Garden Grove MOB, LLC    DE    26-3002759   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Garden Grove MOB, L.P.    DE    26-3002799   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of San Dimas Hospital, LLC    DE    26-3002414   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of San Dimas Hospital, L.P.    DE    26-3002474   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of San Dimas MOB, LLC    DE    26-3002527   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of San Dimas MOB, L.P.    DE    26-3002622   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT Twelve Oaks, LLC    DE    26-0559922   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT Twelve Oaks, L.P.    DE    26-0560020   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bloomington, LLC    DE    20-2603301   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Richardson, LLC    DE    27-2553353   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Richardson, L.P.    DE    27-2553826   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Round Rock, LLC    DE    27-2553469   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Round Rock, L.P.    DE    27-2553630   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Shenandoah, LLC    DE    27-2553198   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Shenandoah, L.P.    DE    27-2554012   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-6-



--------------------------------------------------------------------------------

MPT of Hillsboro, LLC    DE    27-3001181   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Hillsboro, L.P.    DE    27-3046180   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Florence, LLC    DE    27-3737512   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Clear Lake, LLC    DE    27-4433434   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Clear Lake, L.P.    DE    27-4433581   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Tomball, LLC    DE    27-4242856   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Tomball, L.P.    DE    27-4242973   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Gilbert, LLC    DE    27-4433943   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Corinth, LLC    DE    27-3857789   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Corinth, L.P.    DE    27-3857881   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Bayonne, LLC    DE    27-4434500   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Alvarado, LLC    DE    45-0639984   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Alvarado, L.P.    DE    45-0640615   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of DeSoto, L.P.    DE    45-0617227   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of DeSoto, LLC    DE    45-0616535   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Mountain View, LLC    DE    45-3419885   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Hausman, LLC    DE    38-3854534   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-7-



--------------------------------------------------------------------------------

MPT of Overlook Parkway, LLC    DE    80-0763884   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of New Braunfels, LLC    DE    45-3456004   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Westover Hills, LLC    DE    90-0770521   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Hoboken Hospital, LLC    DE    45-1798392   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Hoboken Real Estate, LLC    DE    45-1800960   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

Wichita Health Associates Limited Partnership    DE    95-4301648   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Wichita, LLC    DE    26-2405993   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Johnstown, LLC    DE    36-4726551   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Post Falls, LLC    DE    90-0800039   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Boise, LLC    DE    90-0802635   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Billings, LLC    DE    90-0799457   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Greenwood, LLC    DE    80-0789098   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Comal County, LLC    DE    61-1677267   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Mesquite, LLC    DE    36-4726653   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Laredo, LLC    DE    35-2439147   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Provo, LLC    DE    80-0790409   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Casper, LLC    DE   

35-2439288

  

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-8-



--------------------------------------------------------------------------------

MPT of Prescott Valley, LLC    DE    61-1677424   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Brownsville, LLC    DE      

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

MPT of Las Cruces, LLC    DE    90-0801223   

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

[Date]

MPT Operating Partnership, L.P (the “Borrower”), hereby certifies as of the date
hereof the following:

 

1. Responsible Officer. The Responsible Officer signing this Compliance
Certificate on behalf of the Borrower has read a copy of the Term Loan Agreement
dated as of March 9, 2012 (as amended, restated, replaced, supplemented or
modified from time to time, the “Credit Agreement”), among the Borrower, MEDICAL
PROPERTIES TRUST, INC., a Maryland corporation, the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement, ROYAL BANK OF CANADA, as Syndication Agent and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. Terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement. The
Responsible Officer further certifies that, to the best of such Responsible
Officer’s knowledge, each Loan Party during the period covered by the financial
statements identified below has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in the Credit
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default [except as specified herein].

 

2. Total Leverage Ratio. The ratio of (i) (A) Total Indebtedness minus
(B) unrestricted cash and Cash Equivalents of the Group Members in excess of
$10,000,000 that is being held to repay that portion of Total Indebtedness that
matures within twenty-four (24) months to (ii) Total Asset Value (the “Total
Leverage Ratio”) at the last day of the four consecutive fiscal quarters of the
Borrower prior to the execution of this certificate does not exceed 60%.

 

3. [Fixed Charge Coverage Ratio. The ratio of Total EBITDA to Total Fixed
Charges for the four consecutive fiscal quarters of the Borrower prior to
execution of this certificate is not less than 1.60 to 1.0.]*

 

4. [Mortgage Secured Leverage Ratio. The ratio of (i)(A) the aggregate amount of
all Mortgage Secured Indebtedness minus the aggregate amount of all Assumed
Mortgage Secured Indebtedness to (B) Total Asset Value at the last day of the
four consecutive fiscal quarters prior to the execution of this certificate does
not exceed 15% or (ii) the aggregate amount of all Mortgage Secured Indebtedness
(including, for the avoidance of doubt, Assumed Mortgage Secured Indebtedness)
to Total Asset Value at the last day of the four consecutive fiscal quarters of
the Borrower prior to the execution of this certificate does not exceed 40%.]*

 

5. [Recourse Mortgage Secured Indebtedness. The Recourse Mortgage Secured
Indebtedness has not exceeded $75,000,000 at any time, provided that from and
after the repayment of any Recourse Mortgage Secured Indebtedness owed to
Colonial Bank, N.A. under the Promissory Note dated as of June 26, 2007,
Recourse Mortgage Secured Indebtedness will not exceed $50,000,000.]*



--------------------------------------------------------------------------------

6. [Consolidated Adjusted Net Worth. The Consolidated Tangible Net Worth is not
less than the sum of (i) $764,542,618 plus (ii) 85% of Net Cash Proceeds from
issuances of Capital Stock by the Borrower or Holdings after December 31,
2010.]*

 

7. Unsecured Leverage Ratio. The ratio of Unsecured Indebtedness to Unencumbered
Asset Value at the last day of the four consecutive fiscal quarters of the
Borrower prior to the execution of this certificate does not exceed 60%.

 

8. Unsecured Interest Coverage Ratio. The ratio of Unencumbered NOI for any
period of four consecutive fiscal quarters of the Borrower to Unsecured Interest
Expense for such period is greater than 2.0 to 1.0 at the last day of the four
consecutive fiscal quarters of the Borrower prior to the execution of this
certificate.

 

9. Supporting Calculations. Attached hereto as Appendix I are all relevant
calculations needed to determine the foregoing, including as to the calculation
of Unencumbered Asset Value.

 

MPT OPERATING PARTNERSHIP, L.P. By:  

 

  Name:   Title:

 

* To be included only if it is being delivered pursuant to Section 6.2 of the
Credit Agreement



--------------------------------------------------------------------------------

APPENDIX I to

Compliance Certificate

[Insert relevant calculations.]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN OFFICER OF [LOAN
PARTY NAMED HEREIN] AND ON BEHALF OF [LOAN PARTY] IN ITS CAPACITY AS
[                    ] OF [                    ] AS FOLLOWS:

1. I am a [                                        ] of [Loan Party], a
[                    ] [entity] (“                    ”).

2. Reference is made to that certain Term Loan Agreement, dated as of March 9,
2012 (as it may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among Medical Properties Trust,
Inc., a Maryland corporation, MPT Operating Partnership, L.P., a Delaware
limited partnership, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement, Royal Bank of
Canada, as Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative
Agent. All capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.

3. I have reviewed the terms of Section 5 of the Credit Agreement and the
definitions and provisions contained in such credit agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based on my review and examination described in paragraph 3 above, I hereby
certify, on behalf of [Loan Party], that as of the date hereof:

 

  a. all of the representations contained in Section 4 of the Credit Agreement
and in any of the other Loan Documents are true and correct in all material
respects (except for representations and warranties which are qualified by
materiality, which shall be true in all respects (after giving effect to such
materiality qualifiers)), on and as of the date hereof (except to the extent
that such representations and warranties expressly speak as to a different
specific date), and Goodwin Procter LLP is entitled to rely upon such
representations and warranties in rendering its opinion; and

 

  b. no Event of Default has occurred and is continuing or would result from the
making of the Loan.

 

  5. [Attached hereto as Exhibit A is the certificate of incorporation of [Loan
Party], certified by the Secretary of State of [                    ].]*

 

  6. [Attached hereto as Exhibit B is the long-form good standing certificate
for [Loan Party] certified by the Secretary of State of [            ].]*

[Remainder of page intentionally left blank.]

 

* To be included only if it is being delivered pursuant to Section 6.10 of the
Credit Agreement



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of             , 20    .

 

[LOAN PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A to

Closing Certificate

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT B to

Closing Certificate

Good Standing Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Term Loan Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:                                              

 

2. Assignee:                                         

 

                         [indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

3. Borrower:                                         

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: Term Loan Agreement, dated as of March 9, 2012, among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P.,



--------------------------------------------------------------------------------

  the institutions from time to time party thereto as lenders, Royal Bank of
Canada, as Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative
Agent, as amended and in effect from time to time.

 

6. Assigned Interest:

 

Assignor[s]1

   Assignee[s]2    Facility
Assigned3    Aggregate
Amount of
Commitment/
Loans
for all
Lenders4      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans5            $                $                       %           $
               $                       %           $                $         
             % 

 

[7.

Trade Date:                     ]6

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

1 

List each Assignor, as appropriate.

2 

List each Assignee, as appropriate.

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.

4 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]7 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Title:

[Consented to:

 

MPT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership By:  

 

  Name:   Title:]8

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added if the consent of the Borrower is required pursuant to Section 10.6
of the Credit Agreement (e.g., no Event of Default has occurred and is
continuing).



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Term Loan Agreement, dated as of March 9, 2012, by and among

Medical Properties Trust, Inc., MPT Operating Partnership, L.P.,

the several lenders from time to time parties thereto, Royal Bank of

Canada, as Syndication Agent, and JPMorgan Chase Bank, N.A.,

as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement,
including the definition of Eligible Assignee (subject to such consents, if any,
as may be required thereunder), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and



--------------------------------------------------------------------------------

executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

BORROWING REQUEST

            , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Loan and Agency Services Group

 

  Re: Borrowing Request

Ladies and Gentlemen:

Reference is hereby made to that certain Term Loan Agreement dated as of
March 9, 2012 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings given to them therein), among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P. (the “Borrower”), the
institutions from time to time party thereto as lenders, Royal Bank of Canada,
as Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).

The Borrower hereby irrevocably requests, pursuant to Section 2.2 of the Credit
Agreement, a borrowing under the Credit Agreement and, in connection therewith,
sets forth below the information relating to such borrowing (the “Proposed
Borrowing”) as required pursuant to the terms of the Credit Agreement:

(i) The funding date (which shall be a Business Day) of the Proposed Borrowing
is             , 20    .

(ii) The aggregate amount of the Proposed Borrowing is $            .1

 

1 

Such amount for any Eurodollar borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR borrowing is made, such borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Term Commitments.



--------------------------------------------------------------------------------

(iii) The Proposed Borrowing will be a borrowing of [Eurodollar Loans] [ABR
Loans].2

[(iv) The requested Interest Period for the Proposed Borrowing which is a
borrowing of Eurodollar Loans is from              and ending              (for
a total of              months).3]

The Borrower hereby directs the Administrative Agent to disburse the proceeds of
the Loans comprising the Proposed Borrowing on the funding date therefor by
crediting the account of the Borrower on the books of the Administrative Agent,
whereupon the proceeds of such Loans shall be deemed received by or for the
benefit of the Borrower.

The Borrower hereby certifies that the conditions precedent contained in
Section[s] [5.1 and] 5.2 of the Credit Agreement are satisfied on the date
hereof and will be satisfied on the funding date of the Proposed Borrowing.

 

MPT OPERATING PARTNERSHIP, L.P. By:  

 

  Name:   Title:

 

2 

Provided that there shall not be at anytime more than a total of 5 Eurodollar
Tranches outstanding.

3 

To be specified if the Proposed Borrowing is a borrowing of Eurodollar Loans.
Such Interest Period must comply with the definition of “Interest Period” in the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Term Loan Agreement, dated as of March 9, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Medical Properties Trust, Inc., a
Maryland corporation, MPT Operating Partnership, L.P., a Delaware limited
partnership, as borrower (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement,
Royal Bank of Canada, as Syndication Agent, and JPMorgan Chase Bank, N.A., as
administrative agent. [                    ], (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.19(d) of the Credit Agreement.
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement.

The Non-U.S. Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code. In this regard, the Non-U.S. Lender further represents and warrants
that:

 

  a. the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  b. the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3. The Non-U.S. Lender is not a ten-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

 

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person with the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:

 

Name:   Title:   Date:  

 